EXHIBIT “C”
                       JOINT INTENTIONS AND COMMITMENTS

    Enhanced student achievement based upon high standards and expectations must be the
driving force behind every activity of New York City public schools. To accomplish this, we
must reinvent schools so that decision making is shared by those closest to students, including
parents, teachers, administrators and other stakeholders. Layers of bureaucratic impediments
must be peeled away so that flexibility, creativity, entrepreneurship, trust and risk-taking become
the new reality of our schools. The factory model schools of the 1900s must make way for the
child-centered schools of this century.
    To this end, the Union and the Board mutually agree to join together with other partners in
the redesign and improvement of our schools, including closing those that have failed and
supporting their restructuring. We must challenge ourselves each day to improve student
learning, based upon academic rigor, newfound flexibility, meaningful assessments and true
accountability. Roles and responsibilities of parents, staff and other partners must be defined.
The standards to which we hold our students must never be lower than those we hold for our own
children. To accomplish this, we must focus on both the depth and breadth of each proposed
instructional and operational change, each designed to support the children and their teachers
whom we expect to meet these rigorous standards.
    Change must be service-oriented, supportive and sufficiently flexible so that each school’s
educational vision can become a reality. It must be practical, possible, efficient and timely.
Respect for each other and for every student must be unconditional if we are to accomplish what
we must.
    To reach these goals, we commit to working together along with other stakeholders to
develop specific recommendations in areas requiring immediate attention. These will include,
but not be limited to:
       School Based Budgeting
       Early Intervention and Prevention of Inappropriate Referrals to Special Education
       Professional Development
       Parent Outreach and Support
       Workload Standards.
    This commitment is our pledge to the children of the City of New York, not just to a promise
but to a reality of educational excellence.

    AGREEMENT MADE AND ENTERED INTO by and between THE BOARD OF
EDUCATION OF THE CITY SCHOOL DISTRICT OF THE CITY OF NEW YORK
(hereinafter referred to as the "Board'') and UNITED FEDERATION OF TEACHERS, Local 2,
American Federation of Teachers, AFL-CIO (hereinafter referred to as the "Union'' or “UFT”).
    WHEREAS, the Board has voluntarily endorsed the practices and procedures of collective
bargaining as a peaceful, fair and orderly way of conducting its relations with its employees
insofar as such practices and procedures are appropriate to the special functions and obligations
of the Board, are permitted by law and are consonant with the paramount interests of the school
children, the school system and the public; and
    WHEREAS, the Board on March 8, 1962, adopted a Statement of Policies and Practices with
Respect to Representation of Pedagogical and Civil Service Employees for Purpose of Collective


                                                1
Bargaining with the Board of Education (hereinafter referred to as the "Statement of Policies'');
and
    WHEREAS, pursuant to the Statement of Policies and pursuant to the provisions of the
Public Employees Fair Employment Act (Chapter 392 of the Laws of 1967 as amended by
Chapter 24, 391 et seq. of the Laws of 1969), in a secret ballot election conducted among
employees in the titles of Teacher Aide, Educational Assistant, Educational Associate and
Auxiliary Trainer in programs to Strengthen Early Childhood Education in Poverty Areas, Pre-
kindergarten Classes in Poverty Areas, and More Effective Schools, to determine which labor
organization they wished to represent them in collective bargaining with the Board, the Union
received a majority of votes and the Board issued a Certificate of Exclusive Bargaining Status to
the Union on January 21, 1970; and
    WHEREAS, after an appropriate showing of majority representation, the Board also certified
the Union on April 6, 1971, as the representative of employees in these same titles in programs
other than programs to Strengthen Early Childhood Education in Poverty Areas, Prekindergarten
Classes in Poverty Areas, and More Effective Schools; and accordingly the Union became the
exclusive bargaining representative of all employees in these titles; and
    WHEREAS, pursuant to the provisions of the Public Employees Fair Employment Act, the
Union became the exclusive bargaining representative of all employees in the titles of Teacher
Aide, Educational Assistant, Educational Associate, Auxiliary Trainer and Bilingual Professional
Assistant effective September 9, 1975; and
    WHEREAS, the parties entered into an Agreement effective October 13, 2007 until October
31, 2009; and
    WHEREAS, the parties entered into a Memorandum of Agreement on May 1, 2014 effective
from November 1, 2009 through November 30, 2018 (“the May 1st MOA”); and
    WHEREAS, the Board and its designated representatives have met with the representatives
of the Union and fully considered and discussed with them, on behalf of the employees in the
bargaining unit, changes in salary schedules, improvement in working conditions, and machinery
for the presentation and adjustment of certain types of complaints; it is agreed as follows:

                                        ARTICLE ONE
                                   UNION RECOGNITION
      The Board recognizes the Union as the exclusive bargaining representative of all employees
employed in the titles of Teacher Aide, Educational Assistant, Educational Associate, Auxiliary
Trainer and Bilingual Professional Assistant. These persons and each of them are hereinafter
referred to variously as “employees (or employee) in the bargaining unit,” or “employees (or
employee) covered by this Agreement,” or “paraprofessional” or “paraprofessionals.”
    During the term of this Agreement should the Board employ a new title or category of
employees having a community of interest with employees in the existing bargaining unit,
employees in such new title or category shall be included within the existing bargaining unit and
upon request of the Union the parties shall negotiate the terms and conditions of employment for
such new title or category of employees; but nothing contained herein shall be construed to
require renegotiation of terms and conditions of employment applicable to employees in an
existing bargaining unit as a result of the Board's re-designation of the title or category of
employees in the unit.




                                               2
    Nothing contained herein shall be construed to prevent any Board official from meeting with
any employee organization representing employees in this bargaining unit for the purpose of
hearing the views and proposals of its members, except that, as to matters presented by such
organizations which are proper subjects of collective bargaining, the Union shall be informed of
the meeting and, as to those matters, any changes or modifications shall be made only through
negotiation with the Union.
    It is understood that all collective bargaining is to be conducted at Board headquarters level.
There shall be no negotiations with the Union Chapter or with any other employee group or
organization at the school or any other level.
    Nothing contained herein shall be construed to prevent any individual employee from (1)
informally discussing a complaint with his/her immediate superior or (2) processing a grievance
in his/her own behalf in accordance with the complaint and grievance procedures hereinafter set
forth in Article Twenty-Two.
    Nothing contained herein shall be construed to deny to any employee his/her rights under
Section 15 of the New York Civil Rights Law or under applicable civil service laws and
regulations.

                                          ARTICLE TWO
                                         FAIR PRACTICES
    The Union agrees to maintain its eligibility to represent all employees by continuing to admit
persons to membership without discrimination on the basis of race, creed, color, national origin,
sex, marital status, sexual orientation, handicapping condition or age and to represent equally all
employees without regard to membership or participation in, or association with the activities of,
any employee organization.
    The Board agrees to continue its policy of not discriminating against any employee on the
basis of race, creed, color, national origin, sex, marital status, sexual orientation, handicapping
condition, age or membership or participation in, or association with the activities of, any
employee organization.
    The Board of Education agrees that, as a result of the strike and its related activities, it will
not dismiss, demote, discipline, or otherwise act against any staff member because of his or her
participation in said strike or related activities. Specifically excluded from the foregoing are any
and all provisions of the Taylor Law (New York Civil Service Law, Section 200 et seq.), none of
which are waived hereby.
    Any records of court proceedings or other memoranda relating to job action or strike shall not
be put in a staff member's permanent file, except as required by law.

                                       ARTICLE THREE
                                        RATES OF PAY
    A. Salaries
    1. Employees in the bargaining unit who work the entire workyear (regular school year) as
set forth in Article Four A (Workyear) and who are assigned to programs comprised of the
regular hours of work as set forth in Article Four B (Hours of Work) shall receive the annual
rates of pay on the applicable effective dates set forth below:




                                                 3
                           EFFECTIVE MAY 19, 2008

                                                   Base Pay          Base Pay
               Title                Base Pay       Plus 5 Yr.       Plus 15 Yr.
                                                   Longevity        Longevity


    Teacher Aide                   $21,713         $22,213          $23,300
    Ed. Asst.                      $24,692         $25,192          $26,279
    Ed. Asst. A-I                  $25,038         $25,538          $26,625
    Ed. Asst. A-II                 $25,379         $25,879          $26,966
    Ed. Asst. B                    $26,343         $26,843          $27,930
    Ed. Assoc.                     $30,128         $30,628          $31,715
    Aux. Trainer                   $31,774         $32,274          $33,361
    Biling. Prof. Asst.1           $31,774         $32,274          $33,361
    Ed. Assoc. A                   $32,588         $33,088          $34,175
    Aux. Trainer A                 $32,588         $33,088          $34,175
    Ed. Assoc. B                   $34,540         $35,040          $36,127
    Aux. Trainer B                 $34,540         $35,040          $36,127

    5 Year Longevity                               $500
    15 Year Longevity                                               $1,587

                           EFFECTIVE MAY 1, 2013

                                                   Base Pay          Base Pay
               Title                Base Pay       Plus 5 Yr.       Plus 15 Yr.
                                                   Longevity        Longevity


    Teacher Aide                     $21,930         $22,435           $23,533
    Ed. Asst.                        $24,939         $25,444           $26,542
    Ed. Asst. A-I                    $25,288         $25,793           $26,891
    Ed. Asst. A-II                   $25,633         $26,138           $27,236
    Ed. Asst. B                      $26,606         $27,111           $28,209
    Ed. Assoc.                       $30,429         $30,934           $32,032
    Aux. Trainer                     $32,092         $32,597           $33,695
    Bil. Prof. Asst. 2               $32,092         $32,597           $33,695

1
  Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.
2
  Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.


                                                          4
    Ed. Assoc. A.                    $32,914         $33,419           $34,517
    Aux. Trainer A                   $32,914         $33,419           $34,517
    Ed. Assoc. B.                    $34,885         $35,390           $36,488
    Aux. Trainer B                   $34,885         $35,390           $36,488

    5 Year Longevity                                   $505
    15 Year Longevity                                                  $1,603

                         EFFECTIVE MAY 1, 2014

                                                    Base Pay          Base Pay
               Title                Base Pay        Plus 5 Yr.       Plus 15 Yr.
                                                    Longevity        Longevity


    Teacher Aide                     $22,149         $22,659           $23,768
    Ed. Asst.                        $25,188         $25,698           $26,807
    Ed. Asst. A-I                    $25,541         $26,051           $27,160
    Ed. Asst. A-II                   $25,889         $26,399           $27,508
    Ed. Asst. B                      $26,872         $27,382           $28,491
    Ed. Assoc.                       $30,733         $31,243           $32,352
    Aux. Trainer                     $32,413         $32,923           $34,032
    Bil. Prof. Asst. 3               $32,413         $32,923           $34,032
    Ed. Assoc. A.                    $33,243         $33,753           $34,862
    Aux. Trainer A                   $33,243         $33,753           $34,862
    Ed. Assoc. B.                    $35,234         $35,744           $36,853
    Aux. Trainer B                   $35,234         $35,744           $36,853

    5 Year Longevity                                   $510
    15 Year Longevity                                                   $1,619

                         EFFECTIVE MAY 1, 2015

                                                    Base Pay          Base Pay
               Title                Base Pay        Plus 5 Yr.       Plus 15 Yr.
                                                    Longevity        Longevity


    Teacher Aide                     $22,818         $23,343           $24,486
    Ed. Asst.                        $25,949         $26,474           $27,617
    Ed. Asst. A-I                    $26,312         $26,837           $27,980
3
 Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.


                                                          5
    Ed. Asst. A-II                   $26,671         $27,196           $28,339
    Ed. Asst. B                      $27,684         $28,209           $29,352
    Ed. Assoc.                       $31,661         $32,186           $33,329
    Aux. Trainer                     $33,392         $33,917           $35,060
    Bil. Prof. Asst. 4               $33,392         $33,917           $35,060
    Ed. Assoc. A.                    $34,247         $34,772           $35,915
    Aux. Trainer A                   $34,247         $34,772           $35,915
    Ed. Assoc. B.                    $36,298         $36,823           $37,966
    Aux. Trainer B                   $36,298         $36,823           $37,966

    5 Year Longevity                                   $525
    15 Year Longevity                                                   $1,668

                         EFFECTIVE MAY 1, 2016

                                                    Base Pay          Base Pay
               Title                Base Pay        Plus 5 Yr.       Plus 15 Yr.
                                                    Longevity        Longevity


    Teacher Aide                     $23,614         $24,157           $25,340
    Ed. Asst.                        $26,855         $27,398           $28,581
    Ed. Asst. A-I                    $27,230         $27,773           $28,956
    Ed. Asst. A-II                   $27,602         $28,145           $29,328
    Ed. Asst. B                      $28,650         $29,193           $30,376
    Ed. Assoc.                       $32,766         $33,309           $34,492
    Aux. Trainer                     $34,558         $35,101           $36,284
    Bil. Prof. Asst. 5               $34,558         $35,101           $36,284
    Ed. Assoc. A.                    $35,442         $35,985           $37,168
    Aux. Trainer A                   $35,442         $35,985           $37,168
    Ed. Assoc. B.                    $37,565         $38,108           $39,291
    Aux. Trainer B                   $37,565         $38,108           $39,291

    5 Year Longevity                                   $543
    15 Year Longevity                                                   $1,726

                         EFFECTIVE MAY 1, 2017

4
  Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.
5
  Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.


                                                          6
                                                    Base Pay          Base Pay
               Title                Base Pay        Plus 5 Yr.       Plus 15 Yr.
                                                    Longevity        Longevity


    Teacher Aide                     $24,688         $25,256           $26,493
    Ed. Asst.                        $28,077         $28,645           $29,882
    Ed. Asst. A-I                    $28,469         $29,037           $30,274
    Ed. Asst. A-II                   $28,858         $29,426           $30,663
    Ed. Asst. B                      $29,954         $30,522           $31,759
    Ed. Assoc.                       $34,257         $34,825           $36,062
    Aux. Trainer                     $36,130         $36,698           $37,935
    Bil. Prof. Asst. 6               $36,130         $36,698           $37,935
    Ed. Assoc. A.                    $37,055         $37,623           $38,860
    Aux. Trainer A                   $37,055         $37,623           $38,860
    Ed. Assoc. B.                    $39,274         $39,842           $41,079
    Aux. Trainer B                   $39,274         $39,842           $41,079

    5 Year Longevity                                   $568
    15 Year Longevity                                                   $1,805

                         EFFECTIVE MAY 1, 2018

                                                    Base Pay          Base Pay
               Title                Base Pay        Plus 5 Yr.       Plus 15 Yr.
                                                    Longevity        Longevity


    Teacher Aide                     $25,172         $25,751           $27,012
    Ed. Asst.                        $28,627         $29,206           $30,467
    Ed. Asst. A-I                    $29,027         $29,606           $30,867
    Ed. Asst. A-II                   $29,424         $30,003           $31,264
    Ed. Asst. B                      $30,541         $31,120           $32,381
    Ed. Assoc.                       $34,929         $35,508           $36,769
    Aux. Trainer                     $36,838         $37,417           $38,678
    Bil. Prof. Asst. 7               $36,838         $37,417           $38,678
    Ed. Assoc. A.                    $37,781         $38,360           $39,621

6
  Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.
7
  Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.


                                                          7
    Aux. Trainer A                   $37,781         $38,360           $39,621
    Ed. Assoc. B.                    $40,044         $40,623           $41,884
    Aux. Trainer B                   $40,044         $40,623           $41,884

    5 Year Longevity                                   $579
    15 Year Longevity                                                   $1,840

                         EFFECTIVE JUNE 16, 2018

                                                    Base Pay          Base Pay
               Title                Base Pay        Plus 5 Yr.       Plus 15 Yr.
                                                    Longevity        Longevity


    Teacher Aide                     $25,927         $26,523           $27,822
    Ed. Asst.                        $29,486         $30,082           $31,381
    Ed. Asst. A-I                    $29,898         $30,494           $31,793
    Ed. Asst. A-II                   $30,307         $30,903           $32,202
    Ed. Asst. B                      $31,457         $32,053           $33,352
    Ed. Assoc.                       $35,977         $36,573           $37,872
    Aux. Trainer                     $37,943         $38,539           $39,838
    Bil. Prof. Asst. 8               $37,943         $38,539           $39,838
    Ed. Assoc. A.                    $38,914         $39,510           $40,809
    Aux. Trainer A                   $38,914         $39,510           $40,809
    Ed. Assoc. B.                    $41,245         $41,841           $43,140
    Aux. Trainer B                   $41,245         $41,841           $43,140

    5 Year Longevity                                   $596
    15 Year Longevity                                                   $1,895

    2. Employees in the bargaining unit who were employed as of the last day of the program in
June 1970 in any of the titles set forth above will be paid the rates specified above for the
respective titles based on the educational requirements in effect on that date.
    3. Employees in the bargaining unit who work less than the entire workyear (regular school
year) set forth in Article Four A (Workyear) or who are assigned to programs of less than the
regular hours of work as set forth in Article Four B (Hours of Work) and employees in the Office
of Adult and Continuing Education who are assigned to programs comprised of more than the
regular hours of work of 30 hours per week or more than the regular workyear (regular school
year) shall receive a pro-rated amount based on the hours and workyear worked.



8
 Employed in title prior to December 1975 and continuously thereafter. Those employed in title effective December
1, l975 and thereafter shall be paid at the same rate as that established for paraprofessionals with the same level of
education and experience under this Agreement.


                                                          8
    4. Employees will be entitled to receive a longevity differential in the amount set forth
above per year after 15 years of paraprofessional service.
    5. Effective school year 2007-2008, all paraprofessional longevities are to be included as
part of gross annual salary rates.
    6. Effective May 19, 2008, employees will be entitled to receive a longevity differential in
the amount set forth above per year after five (5) years of paraprofessional service until they have
completed fifteen (15) years of paraprofessional service.
    B. Advancement to Higher Title
    Employees in the bargaining unit will advance to the next higher title upon satisfactorily
completing the following requirements:
    1. A Teacher Aide with one year's experience in the program will be advanced to
Educational Assistant upon satisfactorily completing six semester hours of approved college
courses.
    2. An Educational Assistant will be advanced to Educational Assistant A-I upon
satisfactorily completing 15 semester hours of approved college courses.
    3. An Educational Assistant A-I or an Educational Assistant will be advanced to
Educational Assistant A-II upon satisfactorily completing 30 semester hours of approved college
courses.
    4. An Educational Assistant A-II or an Educational Assistant A-I or an Educational
Assistant will be advanced to Educational Assistant B upon satisfactorily completing 45 semester
hours of approved college courses.
    5. An Educational Assistant B or an Educational Assistant A-II or an Educational Assistant
A-I or an Educational Assistant will be advanced to Educational Associate upon satisfactorily
completing 60 semester hours of approved college courses and two years of service as an
Educational Assistant or an Educational Assistant A-I or an Educational Assistant A-II or an
Educational Assistant B or upon satisfactorily completing 90 semester hours of approved college
courses and one year of service in the program.
    6. An Educational Associate or an Educational Assistant B, or an Educational Assistant A-II
or an Educational Assistant A-I or an Educational Assistant will be advanced to Educational
Associate A upon satisfactorily completing 90 semester hours of approved college courses and
two years of service as an Educational Assistant or an Educational Assistant A-I or an
Educational Assistant A-II or an Educational Assistant B or an Educational Associate. To be
eligible for the advancement to Educational Associate A after December 16, 1999, the employee
must have matriculated in a college program appropriate to a teaching career or to another
professional career with the Board of Education. Prior to December 16, 1999, ninety (90) credits
and two years of service beyond the level of Teacher Aide qualified a paraprofessional for the
new rate regardless of whether the paraprofessional was or is matriculated, provided the
paraprofessional applied no later than December 16, 1999.
    7. Effective October 1, 2006 an Educational Associate A or an Educational Associate or an
Educational Assistant B or an Educational Assistant A-II or an Educational Assistant A-I or an
Educational Assistant will be eligible for assignment to Educational Associate B upon
completing a baccalaureate degree from a recognized college or university and one year of
satisfactory service as an Educational Assistant or an Educational Assistant A-I or A-II or B or as
an Educational Associate or Educational Associate A.



                                                 9
    8. An Educational Associate or an Educational Associate A will be eligible for assignment
to Auxiliary Trainer or Auxiliary Trainer A, as applicable, upon satisfactorily completing 60
semester hours of approved college courses and three years of service as an Educational Assistant
or an Educational Assistant A-I or A-II or B or as an Educational Associate or Educational
Associate A. An Educational Associate or Educational Associate A not having three years
experience as required in the preceding sentence will be eligible for assignment to Auxiliary
Trainer or Auxiliary Trainer A as applicable, upon satisfactorily completing 90 semester hours of
approved college courses and two years of service as an Educational Assistant or an Educational
Assistant A-I or A-II or B or as an Educational Associate or Educational Associate A.
    An Educational Associate B will be eligible for assignment to Auxiliary Trainer B upon
satisfactorily completing a baccalaureate degree from a recognized college or university and one
year of satisfactory service as an Educational Assistant or an Educational Assistant A-I or A-II or
B or as an Educational Associate or Educational Associate A or B.
    9. An Auxiliary Trainer will be advanced to Auxiliary Trainer A upon satisfactorily
completing the requirements for promotion to Educational Associate A.
    10. An Auxiliary Trainer or an Auxiliary Trainer A will be advanced to Auxiliary Trainer B
upon satisfactorily completing the requirements for promotion to Educational Associate B.
    C. In-Service Course Credit
    Satisfactorily completed in-service courses for which college credit is granted will be
approved as college courses for advancement to higher title.
    D. Summer Vacation Pay
    Summer vacation pay shall be pro-rated for the school year on the following basis:
Paraprofessionals who are appointed after the start of the school year and paraprofessionals who
are terminated, laid off, resign or retire on or before the end of the school year shall receive
vacation pay for the summer following their appointment or cessation of service as follows: one-
tenth of the amount of the vacation pay which would be payable for a full year's service shall be
paid for each month of service or major fraction thereof during the school year except that
service of six working days or more during the first month of appointment shall be credited for
summer vacation pay.
    Paraprofessionals employed in the Office of Adult and Continuing Education who are
assigned to programs comprised of more than the regular hours of work as set forth in Article
Four B, and/or more than the regular school year as set forth in Article Four A, shall receive a
prorated amount of summer vacation pay based on their hours of work and workyear.
    E. Performance Incentives Committee
    A committee co-chaired by the Chancellor, the President of the UFT and the New York City
Commissioner of Labor Relations, or his or her high-ranking designee, shall be established to
investigate the viability and desirability of merit pay and to address other compensation issues
such as comparability, skills and responsibility, shortage and hard to staff areas and potential
career ladder opportunities.
    F. Lump Sum Payment
    Effective January 1, 2007, a lump sum cash payment shall be paid to all Employees covered
by this Agreement (“Eligible Employees”).
    The lump sum cash payment shall be pensionable, consistent with applicable law, and shall
not become part of the Employee’s basic salary rate.


                                                10
    Full-time Employees shall be paid $750. Other Eligible Employees shall have the amount of
their cash payment pro-rated based on their hours worked during the applicable payroll periods
between mid September and mid December compared to the full-time hours of Employees in
their title.
    G. Ratification Bonus
    1. A lump sum cash payment in the amount of $1,000, pro-rated for other than full-time
employees, shall be payable as soon as practicable upon ratification of the May 1st MOA to those
employees who are on payroll as of the day of ratification. This lump sum is pensionable,
consistent with applicable law, and shall not be part of the Employee’s basic salary rate.
    2. Any disputes arising under this section G shall be determined by Martin F. Scheinman.
The parties shall share the costs of his services.
    H. Structured Retiree Claims Settlement Fund
    1. Upon ratification, the City shall establish a Structured Retiree Claims Settlement Fund in
the total amount of $180 million, as modified by the decision of Arbitrator Martin F. Scheinman
dated November 17, 2014, to settle all claims by retirees who have retired between November 1,
2009 through June 30, 2014 concerning wage increases arising out of the 2009-2011 round of
bargaining. The Fund will be distributed based upon an agreed upon formula.
    2. Any disputes arising under this section H shall be determined by Martin F. Scheinman.
The parties shall share the costs of his services.
    I. Lump Sum Payments Stemming From the 2009-2011 Round of Bargaining
    1. Schedule for actives for those continuously employed as of the day of payout:
             i. 10/1/15 – 12.5%
             ii. 10/1/17 – 12.5%
             iii. 10/1/18 – 25%
             iv. 10/1/19 – 25%
             v. 10/1/20 – 25%
    2. Employees who retire after June 30, 2014 shall receive lump sum payments based on the
same schedule as actives as set forth in this section I.
    3. Any disputes arising under this section I shall be determined by Martin F. Scheinman.
The parties shall share the costs of his services.
    J. Lead Educational Associate
    A Lead Educational Associate will receive additional compensation in the amount of $5,000
per year above the applicable paraprofessional salary in accordance with this Agreement.


                                      ARTICLE FOUR
                                         HOURS
    A. Work Year
    1. The work year for employees in the bargaining unit will begin on the Tuesday following
Labor Day and will end at the conclusion of the regular school year in June.
    Employees assigned to programs which start at the beginning of the school year will report
for a professional day on Brooklyn-Queens Day and will be paid at their regular rates. The
Tuesday following Labor Day may be an instructional day. Other employees will report for



                                               11
orientation and work on the day the program to which they are assigned starts, and will be paid at
their regular rates.
    2. Emergency Closings
    a. The Board of Education (“DOE”) and UFT recognize that due to emergency conditions
(including, but not limited to snow closings) there may be situations where the DOE may fall
short of the minimum number of instructional days required annually by the Education Law.
    b. Prior to opening of each school year, the DOE and UFT agree to jointly determine those
vacation days during designated recess periods which shall be used in the event that there is a
need to make up days in order to meet the statutory minimum and the order in which such days
would be used.
    c. In no event shall the number of make-up days exceed the number needed to meet the
minimum required by the Education Law.
    B. Hours of Work
    1. The following shall apply except as set forth in Article 4(B)(2) below:
    a. The workday of paraprofessionals shall be 6 hours and 20 minutes inclusive of a duty-free
lunch period equal to that of teachers in the school.
    b. The parties agreed, effective February, 2006, to extend the paraprofessional work day in
“non Extended Time Schools” by an additional 37 ½ minutes per day, Monday through Thursday
following student dismissal. Friday’s work schedule is 6 hours and 20 minutes. The 37 ½
minutes of the extended four (4) days per week shall be used for tutorials, test preparation and/or
small group instruction. In single session schools, the day will start no earlier than 8:00 am and
end no later than 3:45 p m.
    c. Multi-session schools that cannot utilize the additional time in this manner due to space
or scheduling limitations will have a 6 hour 50 minute day.
    d. In District 75 buildings and District 75 self-contained classes in other school sites, the
school day will be 6 hours and 50 minutes unless the principal and chapter leader agree to
schedule the time as set forth in paragraph 2 above. Non-District 75 self contained classrooms
shall have either (a) a 6 hour and 50 minute day, (b) a 6 hour and 57 ½ minute day Monday
through Thursday and 6 hour and 20 minute day on Friday, or (c) the time shall be utilized as set
forth in paragraph 1(b) above.
    e. On professional development days, the school day shall be 6 hours and 50 minutes.
    2. Detailed below are the terms for a two (2) year pilot to occur during the 2014-2015 and
2015-2016 school years only. Should the parties wish to continue this model, they must agree in
writing to do so by May 15, 2016. If no such agreement is reached, the workday shall
automatically revert to the provisions of Article 4(B)(1).
    a. Unless modified through a School Based Option (“SBO”) pursuant to Article 8B of the
collective bargaining agreement between the UFT and the Board covering teachers (the
“Teachers’ CBA”), the following shall apply to Paraprofessionals in Single Session Schools:
    (1) Paraprofessionals shall have the same default workday as teachers in single session
schools (as set for in Art. 6, Sec. B(1)(a) of the Teachers’ CBA), except that on Tuesdays when
school is in session paraprofessionals shall only be required to work a 70-minute block
immediately following the conclusion of the school day.
    (2) Any SBO adopted by a school reconfiguring the workday shall not increase or decrease
the workday of paraprofessionals.
    b. Professional Development


                                                12
    (1) Paraprofessionals shall participate in Professional Development activities per the
guidelines set forth in Art. 6, Sec. B(1)(b) of the Teachers’ CBA.
    (2) There shall be a citywide Paraprofessional Staff Development Committee (“SDC”)
consisting of the Paraprofessional Chapter Leader and equal numbers of members selected by the
DOE and the Paraprofessional Chapter Leader. The Paraprofessional SDC shall collaboratively
review, consider and develop professional development programs relevant to Paraprofessional
duties for both citywide professional development days and for schools to consider. The DOE
shall review the SDC’s work but shall have final approval of Professional Development.
    c. Parent Engagement. During this block of time, as defined in Art. 6, Sec. B(1)(c) of the
Teachers’ CBA, paraprofessionals shall assist teachers in Parent Engagement activities or other
activities appropriate to their title subject to approval by the principal.
    d. Other Professional Work. During either of the Professional Development or Parent
Engagement blocks of time, as defined in Art., 6, Sec. B(1)(d) of the Teachers’ CBA, when
teachers may engage in Other Professional Work and when no relevant appropriate professional
development is offered, paraprofessionals shall assist teachers by performing Other Professional
Work appropriate to their title.
    C. Holidays and Vacations
    Employees in the bargaining unit will be paid for all school vacations and holidays and all
other regular school days on which the schools are closed for special observance or emergencies
pursuant to action of the Chancellor or community superintendent, including the winter and
spring school recesses.
    The official school year calendar shall provide a one week February mid-winter recess which
includes Washington's Birthday, without reducing the number of instructional days for students.

                                          ARTICLE FIVE
                 HEALTH INSURANCE, WELFARE FUND AND BENEFITS
    A. Health Insurance
    1. The Board will provide employees covered by this Agreement who regularly work 20
hours or more a week with health insurance coverage on a 12 month basis.
    2. Employees who are laid off and who are covered by a health and hospital insurance plan
at the time they are laid off shall continue to be so covered for ninety days from the day on which
they are laid off and the Board will pay the full cost of such coverage.
    3. The Board, the Union and the City of New York continue to discuss, on an ongoing basis,
the citywide health benefits program covering employees represented by the Union and
employees separated from service. Any program-wide changes to the existing basic health
coverage will be expressly incorporated into and made a part of this Agreement.
    4. The parties acknowledge that collective bargaining regarding health benefits is within the
purview of negotiations between the Municipal Labor Committee and the City. Cost-
containment initiatives and program modifications in the City Health Benefits Program shall be
discussed with the Municipal Labor Committee.
    5. Retiree Health Insurance Coverage
    The parties shall jointly take whatever action is necessary, including joint support of
legislation, to modify retiree eligibility for health insurance coverage so that vested retirement
and service retirement retirees with less than fifteen (15) years of credited service as a member of
such retirement or pension system shall no longer be eligible for health insurance and welfare


                                                13
benefit coverage, although they may remain vested for pension purposes after ten (10) years of
credited service.
    The above shall apply to UFT-represented employees in TRS and BERS hired after the
legislation is enacted.
    B. Welfare Fund
    1. The Board will provide funds at the rate of $1,720 ($1,745 effective July 1, 2014, $1,770
effective July 1, 2015, $1,795 effective July 1, 2016, $1,820 effective July 1, 2017) per year on a
pro rata basis per month during the regular school year on behalf of each employee covered by
this Agreement, whether a member of the Union or not, for the purpose of making available for
each such employee supplemental welfare benefits and benefits for the education of employees in
the bargaining unit under a plan to be devised and established jointly by representatives of the
Board and of the Union.
    2. Domestic partners of covered employees will be provided with welfare fund benefits in
the same manner in which covered employees who are married receive such benefits for their
spouses.
    3. The Board will continue to make payments for supplemental benefits at the rates per year
set forth herein on a pro rata basis per month during the regular school year for ninety days from
the day of layoff on behalf of each laid off employee.
    4. Contributions for employees separated from service effective September 9, 1984 or
thereafter to the Welfare Fund which covers such employees shall be increased in the same
manner as contributions for other employees are increased pursuant to this Article.
    5. Employees who are separated from service and thereafter return to active service will be
entitled to the same Welfare Fund benefits as other active employees. For the period of their
active employment, such employees will not also receive retiree benefits. Accordingly, the
Union Welfare Fund will receive only one contribution on behalf of each such employee, which
shall be at the applicable contribution rate for active employees.
    6. The 2009 Health Benefits Agreement, dated July 2, 2009 between the City Commissioner
of Labor Relations James F. Hanley and Municipal Labor Committee Chair Harry Nespoli, is
deemed to be part of this Agreement. The Letters of Agreement regarding Welfare Fund
Contributions, dated May 5, 2014 and August 14, 2014, between the City Commissioner of
Labor Relations Robert W. Linn, and Municipal Labor Committee Chair Harry Nespoli, are
deemed to be part of this Agreement. The side letter agreement between the City Commissioner
of Labor Relations James F. Hanley and UFT President Randi Weingarten, dated October 21,
2004, is deemed to be part of this Agreement. Pursuant to those Agreements, the parties have
agreed to a series of payments to the Welfare Fund.
    7. Pursuant to the Municipal Labor Coalition Benefits Agreement, the Union Welfare Fund
shall provide welfare fund benefits equal to the benefits provided on behalf of an active Welfare
Fund-covered employee to widow(ers), domestic partners and/or children of any active Welfare
Fund-covered employee who dies in the line of duty as that term is referenced in Section 12-
126(b)(2) of the New York City Administrative Code. The cost of providing this benefit shall be
funded by the Stabilization Fund.
    C. Health Care Flexible Spending Account
    1. A flexible health care spending account has been established pursuant to Section 125 of
the Internal Revenue Code. Those employees covered by this Agreement shall be eligible to
participate on the same basis as they are eligible to participate in the citywide health benefits


                                                14
program. Participating employees shall contribute at least $260 per year up to a maximum of
$5,000 per year. The labor-management health committee which includes Union and City
representatives may modify these contributions levels, based on experience of the plan.
     2. Expenses covered by the account shall include but not be limited to deductibles, co-
insurance, co-payments, excess expenses beyond plan limits, physical exams and health related
transportation costs for vision, dental, medical and prescription drug plans where the employee
and dependents are covered. In no case will any of the above expenses include those non-
deductible expenses defined as non-deductible in IRS Publication 502.
     3. An administrative annual fee of $48.00 shall be charged for participation in the program.
Pursuant to Section 125 of the Internal Revenue Code, an employee's participation in the account
is irrevocable during any plan year and any excess funds in an employee's account at the close of
any plan year is retained by the plan and not refundable to the employee.
     D. Dependent Care Assistance Program
     1. A dependent care assistance program has been established pursuant to Section 125 of the
Internal Revenue Code. Those employees covered by this Agreement shall be eligible to
participate on the same basis as they are eligible to participate in the citywide health benefits
program. Participating employees shall contribute at least $500 per year up to a maximum of
$5,000 per year. The labor-management health committee which includes Union and City
representatives may modify these contribution levels, based on experience of the plan.
     2. An annual administrative fee of $48.00 shall be charged for participation in the program.
Pursuant to Section 125 of the Internal Revenue Code, an employee’s participation in the account
is irrevocable during any plan year and any excess funds in an employee’s account at the close of
any plan year is retained by the plan and not refundable to the employee.
     E. Transportation Benefit Program
     Employees are eligible to participate in the NYC Transit Chek program.
     The parties agree that the City will expand the current Transit Chek program to offer to
eligible employees the ability to purchase a Transit Debit Card through payroll deductions in
accordance with IRC Section 132. In addition to the current MTA Surface and Subway lines, the
Transit Debit Card may be used to purchase tickets for mass transit commutation only (i.e.,
LIRR, LI MTA Buses, MetroNorth). The administrative fee for this benefit will be borne by the
participants and will be deducted on a prorated basis from the participating employee’s paycheck.
After one year of experience with this benefit, the City will examine the level of participation and
the associated costs of providing this benefit to determine whether or not the administrative fee
requires adjustment.
     The parties further agree to examine the possible expansion of this benefit to include other
regional mass transit carriers.
     F. Healthcare Savings
     1. The UFT and the City/DOE agree the UFT will exercise its best efforts to have the MLC
agree to the following:
     a. for fiscal year 2015 (July 1, 2014-June 30, 2015), there shall be $400 million in savings
on a citywide basis in health care costs in the NYC health care program.
     b. for fiscal year 2016 (July 1, 2015-June 30, 2016), there shall be $700 million in savings
on a citywide basis in health care costs in the NYC health care program.




                                                15
     c. for fiscal year 2017 (July 1, 2016-June 30, 2017), there shall be $1 billion in savings on a
citywide basis in health care costs in the NYC health care program.
     d. for fiscal year 2018 (July 1, 2017-June 30, 2018), there shall be $1.3 billion in savings on
a citywide basis in health care costs in the NYC health care program.
     e. for every fiscal year thereafter, the savings on a citywide basis in health care costs shall
continue on a recurring basis.
     f. The parties agree that the above savings to be achieved on a Citywide basis are a material
term of this agreement.
     g, In the event the MLC does not agree to the above citywide targets, the arbitrator shall
determine the UFT’s proportional share of the savings target and, absent an agreement by these
parties, shall implement the process for the satisfaction of these savings targets.
     h. Stabilization Fund: (1) Effective July 1, 2014, the Stabilization Fund shall convey $1
billion to the City of New York to be used in support of the pro rata funding of this Agreement.
(2) Commencing on July 1, 2014, $200 million from the Stabilization Fund shall be made
available per year to pay for ongoing programs (such as $65 welfare fund contribution, PICA
payments, budget relief). In the event the MLC does not agree to provide the funds specified in
this paragraph, the arbitrator shall determine the UFT’s proportional share of the Stabilization
Fund monies required to be paid under this paragraph.
     2. Dispute resolution regarding this section F
     a. In the event of any dispute, the parties shall meet and confer in an attempt to resolve the
dispute. If the parties cannot resolve the dispute, such dispute shall be referred to Arbitrator
Martin F. Scheinman for resolution.
     b. Such dispute shall be resolved within ninety (90) days.
     c. The arbitrator shall have the authority to impose interim relief that is consistent with the
parties’ intent.
     d. The arbitrator shall have the authority to meet with the parties at such times as the
arbitrator determines is appropriate to enforce the terms of this agreement.
     e. The parties shall meet and confer to select and retain an impartial health care actuary. If
the parties are unable to agree, the arbitrator shall select the impartial health care actuary to be
retained by the parties.
     f. The parties shall share the costs for the arbitrator and the actuary the arbitrator selects.
     G. Parking
     Provisions with respect to parking placards are contained in the letter agreement set forth in
Appendix F.



                                           ARTICLE SIX
                                      JOINT COMMITTEES
    1. The Board and the Union shall establish a joint committee to review and consider
appropriate staff development programs for new and experienced paraprofessionals.
    2. Reduction of Paperwork
    a. A Central Paperwork Committee (the “Central Committee”) will convene within thirty
(30) days of the ratification of this agreement by the UFT. The Central Committee will be made
up of an equal number of representatives appointed by the UFT President and the Chancellor.


                                                16
The representatives appointed by the Chancellor will include someone from the office of the
Deputy Chancellor for Teaching and Learning. The Central Committee will meet at least
monthly, on the first Wednesday of the month or at a mutually agreeable time, to review system-
wide paperwork issues (whether paper or electronic), including, but not limited to, the requests
for data in connection with the Quality Review process. The Central Committee will also
establish, subject to agreement by the Chancellor and the UFT President, system-wide standards
for the reduction and elimination of unnecessary paperwork (“System-wide Standards”). Should
the Central Committee fail to establish System-wide Standards approved by the Chancellor
within sixty (60) days of their first meeting, either the UFT or the Board (DOE) may request the
assistance of a member of the Fact-Finding Panel of Martin F. Scheinman, Howard Edelman and
Mark Grossman, or another mutually agreeable neutral, to help facilitate the Central Committee’s
discussions. Should the intervention of a neutral not result in an agreement by the Central
Committee approved by the Chancellor within sixty (60) days of the neutral’s involvement, the
DOE and UFT will submit position statements to said neutral who will issue a binding decision.
The neutral’s decision setting the System-wide Standards shall be subject to Article 75 of the
New York State Civil Practice Law and Rules.
    b. Once the System-wide Standards have been established they will be distributed to all
schools and key stakeholders (including SLT Chairpersons, PA/PTA Presidents, UFT Chapter
Leaders, UFT District Representatives, District Superintendents and CSA Representatives).
Thereafter, District/High School Superintendency Paperwork Committees (“District
Committees”) shall be established in each community school district and high school
superintendency. The District Committees shall meet monthly, at a regularly scheduled time, for
the purpose of addressing paperwork issues (whether paper or electronic) at the school level and
to ensure the System-wide Standards are being implemented properly in schools. These District
Committees will be made up of an equal number of representatives appointed by the UFT
President and the Chancellor. The representatives appointed by the Chancellor shall include the
District/High School Superintendent or his/her designee.
    c. Employees (including those in functional chapters) may request that their Chapter Leader
raise school-specific paperwork issues (whether paper or electronic) before the District
Committee. Subject to approval by the Chancellor, if a District Committee agrees on the
resolution of the paperwork issue, the resolution shall be enforced by the District or High School
Superintendent. In the event that a District Committee cannot agree on the resolution of an issue
raised by a Chapter Leader of an individual school, the District Committee shall refer the issue to
the Central Committee for review. Subject to approval by the Chancellor, if the Central
Committee agrees on the resolution of an issue raised by a Chapter Leader, the resolution shall be
enforced by the District or High School Superintendent.
    d. For alleged violations of the System-wide Standards the UFT may file a grievance, in
accordance with the grievance and arbitration procedures set forth in Article 22 of this
Agreement. It is understood that, prior to a grievance being filed, the paperwork issues shall go
through the committee process as described above. Such grievances shall be filed directly with
the DOE’s Office of Labor Relations (“OLR”), which may be scheduled for arbitration within
twenty (20) days of notice to OLR. The parties shall negotiate pre-arbitration hearing procedures
so that each party is aware of the allegations and defenses being raised at the arbitration. All
arbitration days shall be part of the existing number of days as set forth in this Agreement. An
arbitrator may hear up to three (3) paperwork grievances on each arbitration date. The arbitrator


                                                17
will issue a brief award that is final and binding upon the parties, within five (5) school days of
the arbitration.

                                        ARTICLE SEVEN
                                      CAREER TRAINING
    It is the joint purpose of the parties that employees in the bargaining unit be afforded an
opportunity to qualify for advancement to professional positions including positions other than
classroom teacher, with the Board of Education through experience and through appropriate
undergraduate career training, except that paraprofessionals who have a degree may be enrolled
for such undergraduate education courses as would qualify them to meet the requirements for
certification as a teacher or other pedagogical position with the Board. To achieve this purpose,
the Board will make available each school year to all employees covered by this Agreement, six
semester hours of career training each semester and six additional semester hours of career
training during the summer, each semester hour being equivalent to one credit; and it is further
agreed that:
    A. New Paraprofessional Staff Development
    Four days of staff development will be offered to all paraprofessionals prior to their actual
employment. For paraprofessionals who are unable to take the four days prior to their actual
employment four days of staff development shall be offered during their first year of service. The
content and design of this professional development program for new paraprofessionals shall be
developed collaboratively by the Union and the Board. Participation will be agreed upon by the
Union and the Board based upon the availability of funds.
    There shall be an expense stipend for each day of mandatory professional development for
paraprofessionals paid at the following rate per day:
    Effective                    Amount
    May 19, 2008                 $40.20
    May 1, 2013                  $40.60
    May 1, 2014                  $41.01
    May 1, 2015                  $42.25
    May 1, 2016                  $43.72
    May 1, 2017                  $45.71
    May 1, 2018                  $46.61
    June 16, 2018                $48.01
    B. Career Training Program
    1. Paraprofessionals must enroll for and complete at least three credits of study during each
semester in which they enroll in the program.
    2. Paraprofessionals must apply for tuition assistance applicable to the semester in which
they are enrolled in the career training program. The Board will assist paraprofessionals in
applying for tuition assistance.
    3. The Board will pay directly to the college the difference between the tuition and fees and
the amount of tuition assistance received by paraprofessionals, or on their behalf, enrolled in the
program in accordance with this Agreement, provided the paraprofessional makes a good faith
effort to complete the course or courses in which he/she is enrolled. Effective July 1, 2016, the
Board (“DOE”) will no longer reimburse paraprofessionals for activity, application, technology
and other esoteric fees.


                                                18
     4. Unless there are extenuating circumstances, the Board shall be entitled to recover from a
paraprofessional who fails to apply for tuition assistance or who fails to complete the course or
courses in which he/she is enrolled, the amount of the tuition and fees incurred by the Board and
attributable to the uncompleted course or courses, or attributable to the failure to apply for the
tuition assistance.
     5. Effective June 1, 2016, it is mandatory to matriculate into a degree bearing program after
completion of 45 credits in the program in order to continue have credits paid for by the DOE.
     6. Effective June 1, 2016, the payment for six credits for substitute paraprofessionals is
eliminated.
     7. Effective June 1, 2016, the number of credits that paraprofessionals will be reimbursed
for in the CTP program is limited to 120 credits. Exceptions will be reviewed on a case by case
basis.
     8. Effective June 1, 2016, paraprofessionals must maintain a “C” average (2.0) to remain in
the CTP Program.
     8. Effective June 1, 2016, the DOE will reimburse all paraprofessionals for the cost of up to
12 graduate credits paid at the CUNY rate (3 credits per semester for up to four semesters) for
those who are pursuing a degree in education. No release time for graduate credits will be given.
     9. Effective June 1, 2016, the DOE will reimburse all paraprofessionals enrolled in bilingual
programs for the cost of an additional 12 credits (graduate) along with release time for classes
leading to these bilingual education credits. The DOE will reimburse such paraprofessional for
the cost of the application fee and state BEA examination.
     10. Except as expressly stated above, nothing in the changes to the CTP program effective in
2016 shall constitute a modification of, limitation on or waiver of any provision of any collective
bargaining agreement between the parties or past practice
     C. School-Year Training
     1. The Board will grant each college semester to bargaining unit employees released time of
two and one-half (2½) hours per week with pay for study at an approved college or for high
school equivalency training provided that in that semester the employee is enrolled for and
completes a total of at least five semester hours of such study or training.
     2. Employees who are enrolled in the college training program financed by the Human
Resources Administration will be covered by the provisions of the preceding sub-paragraphs only
in the event that the Human Resources Program is discontinued.
     D. Counseling and Training
     The Board will provide counseling and training for paraprofessionals enrolled in career
training which will guide and encourage them to prepare for meeting the qualifications in those
license areas where there is a shortage of fully qualified personnel, or where job opportunities are
expanding.
     The parties agree to encourage paraprofessionals to take courses which are appropriate to a
teaching career or to another professional career with the Board of Education.
     E. Placement in Setting
     Where the paraprofessional's college program requires service in a particular educational
setting (such as special education and student teaching) the Board shall cooperate in providing
for the appropriate placement of the paraprofessional, upon his/her request, to an opening in such
setting. A paraprofessional who is so placed shall retain the benefits (including seniority) that



                                                19
he/she would have had if he/she had not been placed pursuant to this provision, except to the
extent that changes are required by the nature of the program in which he/she is placed. If the
paraprofessional is placed in a different district he/she shall return to his/her district at the
conclusion of such placement and take his/her place in the district in accordance with his/her
seniority.
    F. Continuance for Laid Off Employees
    Paraprofessionals who are laid off shall be permitted to continue in the career training
program for one term following their layoff.
    G. Summer Training
    1. In the summer, the Board will make available to all employees covered by this Agreement
having a high school or a high school equivalency diploma, a six-week college summer career
training program.
    2. The Board will pay a stipend of $40.00 per week to each employee who regularly works
during the spring semester for satisfactory attendance in the summer career training program.
    3. Employees who work for the Board of Education while in attendance in the summer
career training program shall not receive the stipend.
    4. The stipend for satisfactory attendance in the college summer career training program
shall be paid to employees who enroll for six credits during the summer. Where fewer than six
credits are needed to complete a B.A., or if six credits in the courses needed are not available, the
stipend shall be paid for enrollment to complete the B.A. requirements or the available courses
needed.
    H. Expedited Career Training
    1. The Career Training Program has been an effective recruitment vehicle for new teachers.
The Board and the Union wish to assist paraprofessionals in the expeditious completion of their
baccalaureate degrees. For this purpose, paraprofessionals who need one year or less to complete
their baccalaureate degree may apply for a leave with pay for the purpose of attending college
full-time.
    2. The Board will provide tuition reimbursement for courses enrolled for and completed
toward their degrees during the paid leave.
    3. A paraprofessional who receives the leave with pay will commit to take the necessary
steps to qualify as a teacher and serve as such for a minimum of two years in the NYC public
school system.
    4. The Board and the Union shall meet each year to decide upon the number of such leaves
based upon available funds.
    I. Union Contribution
    The Union will contribute each year toward career training an amount equal to 15% of
$190.00, or $28.50, on a pro rata basis for each employee in the bargaining unit from the welfare
payments made to it by the Board in accordance with Article Five hereof.
    J. Student Teaching Support
    The Board (“DOE”) will provide a paid 40-day leave of absence for paraprofessionals to
complete student teaching requirements. This will be limited to 100 such leaves per school year.
In cases where the 40-day model is not in accordance with an Institution of Higher Education’s
model for their state approved teacher education program, the DOE may grant a full term (or



                                                 20
less) leave of absence. In these cases, the limit of 100 per year may be reduced pro rata to ensure
the cost for the DOE of the total number of leaves does not increase.
    K. Certification Requirements
    1. The Board (“DOE”) will reimburse all paraprofessionals, one time for each
paraprofessional, for the cost of the NYS teacher certificate application.
    2. The DOE will reimburse all paraprofessionals, one time for each paraprofessional, of up
to $400 for state teacher certification examinations once certification is granted for those
participating in the tuition reimbursement program described under “Career Training
Modifications” above.
    J. Apprenticeship Position
    The UFT and the Board (“DOE”) agree to further negotiations to create a paraprofessional-
aligned title that can be used for structured programs of study/work that lead to teacher
certification in a year or less. Once agreed to, during this time, the candidate can work as a
teacher apprentice/resident at the rate of $25,000 per year. Such apprentices will be eligible for
health insurance. While in this role, the teacher apprentice will be engaged in an intensive
clinical experience that is part of an integrated teacher preparation program. Terms and
conditions, including the possible assignment of teacher apprentices as teachers of record for part
of the day, will be negotiated by the parties.

                                          ARTICLE EIGHT
                                       PER SESSION WORK
    1. Summer and other per session work which is available in the district shall be given to
applicants in the bargaining unit in the district in order of their seniority9. If no bargaining unit
employee in the district applies, the senior bargaining unit applicant from outside the district will
be selected. The application of this paragraph to Adult Education programs will be the subject of
continuing negotiations between the parties.
    2. The hourly compensation for summer and other per session work shall be 1/1375 of the
applicable annual rate for the title (including longevity) set forth in Article Three, except that
paraprofessionals employed in the New Suspension Program’s summer school program (the
“Suspension Summer Program”) will be paid at the rate of 1/1147 of the applicable annual rate
for the title (including longevity) set forth in Article Three.10

                                       ARTICLE NINE
                                CHAPTER 683 PROGRAM
    UFT-represented employees who elect to be employed in the Board's program which
implements Chapter 683 of the Laws of 1986 ("Program'') shall serve under the following terms
and conditions of employment during July and August:
    1. The gross annual salary rate of each such employee who serves the same student
population during the regular work year (September through June) as is eligible to participate in
the Program during July and August shall be computed by adding the sum of either:
    a. seventeen and one-half (171/2) percent of the applicable gross annual salary rate; or


9
    Selection rights of paraprofessionals in the Suspension Summer Program are set forth in Appendix C, paragraph 6.
10
     See paragraph 6 of Appendix C.


                                                          21
     b. the number of hours served during July and August multiplied by the applicable per
session rate; whichever is greater, to the employee's annual salary rate ascertained without
consideration of said sum.
     2. The pay rate of each such employee who does not serve the same student population
during the regular work year (September through June) as is eligible to participate in the Program
in July and August shall be the applicable per session pay rate.
     3. a. As set forth in the applicable Board Vacancy Circulars advertising the positions
available for the 1988 Program, the selection procedure for the Program shall provide a priority
to those employees who serve the same student population during their regular work year as is
eligible to participate in the Program in July and August.
     b. Employees who serve satisfactorily in the Program during July and August for two
successive years shall be retained for succeeding years if they apply to serve in the Program
during July and August provided they continue to serve the same eligible student population
during their regular work year. Retention rights of other employees who serve satisfactorily in the
Program during July and August for two successive years shall be subordinate to the rights of
those employees who serve the same eligible student population during the regular work year.
     c. If there is a reduction of positions in the Program during July and August, employees who
are lowest in order of priority for selection will be the first to be retrenched, in inverse seniority
order.
     4. The work day for employees serving in the Program during July and August shall be 6
hours effective February 2006 exclusive of one-half hour for a duty-free lunch.
     5. Employees paid in accordance with Paragraph 1 of this Article Nine A will receive two
sick days for use during July and August on a self-treated basis. Unused sick days shall be
accrued and credited to the employee's cumulative absence reserve for use during the regular
school year.
     6. In light of the needs of the student population served by the Program, the Board is
committed to providing air-conditioned facilities for as many sites as possible. The Board will
keep the Union informed of its progress in achieving the objective of air-conditioning all sites
utilized by students.
     7. The Board official with responsibility for this Program shall meet and consult at times
mutually agreed with representatives of the Union on matters of policy and the implementation of
this Article Nine A.
     8. Except as otherwise set forth in this Article Nine A:
     a. the working conditions for employees paid in accordance with Paragraph 1 of this Article
will be consistent with the standards of working conditions for the regular work year prescribed
in this Agreement.
     b. the working conditions of employees paid in accordance with Paragraph 2 of this Article
will be those working conditions applicable to per session employees covered by this Agreement.

                                        ARTICLE TEN
                                  SUBSTITUTE COVERAGE
    Where the Board is legally required to provide coverage for mandated paraprofessional
services to children in special education programs, paraprofessionals employed to provide such
coverage shall serve under the following conditions:




                                                 22
    a. No fewer than fifty (50) paraprofessionals to be known as the District Paraprofessional
Reserves (DPRs) will be assigned to the community school districts, high school
superintendencies, and the citywide program superintendency. These DPRs will be assigned to
cover the absences of special education paraprofessionals in the appropriate superintendency.
All the provisions of this Agreement apply to DPRs.
    b. The absences of special education paraprofessionals which are not covered by DPRs will
be covered by day-to-day substitute paraprofessionals.
      Day-to-day substitute paraprofessionals will be paid at the following rates for 6 hours and
50 minutes per day effective February 2006 inclusive of a duty-free lunch period equal to that of
teachers in the school:

               Effective                        Rate
               May 19, 2008                     $129.61
               May 1, 2013                      $130.91
               May 1, 2014                      $132.22
               May 1, 2015                      $136.21
               May 1, 2016                      $140.96
               May 1, 2017                      $147.37
               May 1, 2018                      $150.26
               June 16, 2018                    $154.77

     The rates above shall be pro-rated for longer or shorter work days.
     Day-to-day substitute paraprofessionals will be centrally hired and assigned by the Board. To
the extent possible assignments will be offered in accordance with preferences indicated by the
day-to-day substitute paraprofessionals. If a principal does not select a transfer applicant or an
excessed paraprofessional to fill a vacancy, paraprofessionals with at least 3 months on or who
have actually worked at least twenty-five (25) days as a day-to-day substitute on the current
Substitute Paraprofessional Registry (Registry) or any successor program will have priority over
the hiring of any new employees for DPR and other paraprofessional vacancies. Seniority of
day-to-day substitutes accrues on the basis of the number of days actually worked, but not more
than one year accrues during any twelve months.
     Day-to-day substitute paraprofessionals shall be entitled to tuition reimbursement under the
same requirements as the participants in the career training program for the six semester hours of
college credits required by the Commissioner's Regulations to qualify as a paraprofessional. This
tuition assistance shall be available during the term or summer after the day-to-day substitute
paraprofessional has worked 30 days in the prior term and continues to work or be available for
employment in the current term.
     The Board will provide day-to-day substitutes with the opportunity to discuss the
circumstances which have given rise to complaints against them (with Union representation at
the option of the employee) if such complaints could lead to their being excluded from
assignment as a day-to-day substitute paraprofessional.
     Except to the extent otherwise set forth herein, day-to-day substitutes will be covered by the
following provisions of this Agreement: Articles 1, 2, 4B, 11E, 14, 16, 17B, 20, 21, 22, 25, 26A,
27, 28, 29, 30, 31, 32, 33, 36, 37, 38 and 39.




                                                23
    Article 17A shall apply as follows: leave for injury in the line of duty may extend up to the
day or days for which the day-to-day substitute paraprofessional was notified he/she would be
employed.
    Article 35 shall apply only to the extent consistent with their status as day-to-day substitutes.
    In addition, day-to-day substitute paraprofessionals who cover the absence of a particular
paraprofessional for thirty consecutive work days or more shall be covered by all the provisions
of this Agreement during such assignment.
    c. District Paraprofessional Reserves and day-to-day substitute paraprofessionals will
participate in the staff development program for newly-hired paraprofessionals.
    d. District Paraprofessional Reserves and day-to-day substitute paraprofessionals will be
employed exclusively to provide mandated special education services during the absence of
special education paraprofessionals or their released time under Article 7C1. The Board of
Education will monitor the assignment of DPRs and day-to-day substitute paraprofessionals for
compliance with this limitation.

                                       ARTICLE ELEVEN
                      INSTRUCTIONAL CONDITIONS IN SCHOOLS
    A. School-Based Management/Shared Decision-Making (SBM/SDM)
    The Union and the Board agree that SBM/SDM is a process in which all members of the
school community collaborate in identifying issues, defining goals, formulating policy and
implementing programs. The uniqueness of each school community requires that the SBM/SDM
process and the organizational and instructional issues discussed are determined by the staff,
parents, administration and students (where appropriate) at individual schools through the
SBM/SDM team. The Union and the Board agree that in order to achieve SBM/SDM at the
school level significant restructuring of instruction must occur, and the parties agree to work
cooperatively in an effort to bring about these changes.
    1. Eligibility and Involvement
    a. All schools are eligible to apply for participation in SBM/SDM. School participation shall
be voluntary and subject to approval by fifty-five (55) percent of the voting, non-supervisory
school based staff (e.g. teachers, paraprofessionals, support staff and others) and agreement of
the principal, the appropriate superintendent and parents. Similarly, schools involved in
SBM/SDM may choose to opt out of the program at any time. The decision to opt out shall be
voluntary and subject to approval by at least fifty-five (55) percent of the voting, non-supervisory
school based staff.
    b. All votes of non-supervisory school based staff concerning participation in SBM/SDM
shall be conducted by the UFT chapter.
    c. Schools involved in SBM/SDM shall conduct ongoing self-evaluation and modify the
program as needed.
    2. SBM/SDM Teams
    a. Based upon a peer selection process, participating schools shall establish an SBM/SDM
team. For schools that come into the program after September 1993, the composition will be
determined at the local level. Any schools with a team in place as of September 1993 will have
an opportunity each October to revisit the composition of its team.
    b. The UFT chapter leader shall be a member of the SBM/SDM team.



                                                 24
    c. Each SBM/SDM team shall determine the range of issues it will address and the decision-
making process it will use.
    3. Staff Development
    The Board shall be responsible for making available appropriate staff development, technical
assistance and support requested by schools involved in SBM/SDM, as well as schools
expressing an interest in future involvement in the program. The content and design of centrally
offered staff development and technical assistance programs shall be developed in consultation
with the Union.
    4. Waivers
    a. Request for waivers of existing provisions of this Agreement or Board regulations must
be approved in accordance with the procedure set forth in Article 8B (School Based Options) of
the Teacher Agreement i.e., approval of fifty-five (55) percent of those UFT chapter members
voting and agreement of the school principal, UFT district representative, appropriate
superintendent, the President of the Union and the Chancellor.
    b. Waivers or modifications of existing provisions of this Agreement or Board regulations
applied for by schools participating in SBM/SDM are not limited to those areas set forth in
Article 8B (School-Based Options) of the Teacher Agreement.
    c. Existing provisions of this Agreement and Board regulations not specifically modified or
waived, as provided above, shall continue in full force and effect in all SBM/SDM schools.
    d. In schools that vote to opt out of SBM/SDM, continuation of waivers shall be determined
jointly by the President of the Union and the Chancellor.
    B. School Allocations
    Before the end of June and by the opening of school in September, to involve faculties and
foster openness about the use of resources, the principal shall meet with the chapter leader and
UFT chapter committee to discuss, explain and seek input on the use of the school allocations.
As soon as they are available, copies of the school allocation will be provided to the chapter
leader and UFT chapter committee.
    Any budgetary modifications regarding the use of the school allocations shall be discussed by
the principal and chapter committee.
    The Board shall utilize its best efforts to develop the capacity to include, in school allocations
provided pursuant to this Article 11B, the specific extracurricular activities budgeted by each
school.
    The Board (“Department”) shall provide to the Chapter Committee and Chapter Leader in
school the School Leadership Team (“SLT”) view of the Galaxy Table of Organization. This
shall be supplied before the end of June each school year and again by the opening of school in
September of each school year.
    In addition, should there be any budget modification regarding the use of school allocations,
these shall be discussed by the Principal and Chapter committee. In order to facilitate such
discussion, the modifications shall be provided to the Chapter Committee.
    C. Basic Instructional Supplies
    The Board and the Union agree that schools should provide appropriate and sufficient basic
instructional supplies and books to deliver an effective educational program. Basic instructional
supplies and books are those that must be provided for use by students without which classroom
instruction will be impaired.


                                                 25
    In the event a member or members of the faculty believe that such supplies and books are not
available to students and faculty, the chapter may request a meeting with the principal. Upon the
request of the chapter leader, the principal shall meet with the chapter committee to resolve the
issue. If no resolution is achieved at the school level, the district representative and the
appropriate superintendent will meet within five (5) school days to attempt to resolve it. If they
are unable to do so, the dispute will be forwarded by the Union to the Chancellor for his/her
prompt review and response.
    D. Program Guidelines
    Paraprofessionals shall be informed of the guidelines for their program which affect their
duties and working conditions.
    E. Damage or Destruction of Property
    1. Employees shall not be held responsible for loss of school property when such loss is not
the fault of the employee. This does not exonerate the employee from responsibility for school
property in his/her charge.
    2. The Board of Education will reimburse paraprofessionals in the bargaining unit in an
amount not to exceed a total of $100.00 in any school year for loss or damage or destruction,
while on duty in the school, or while on duty on a field trip, of personal property of a kind
normally worn to or brought into school, or on a field trip, when the paraprofessional has not
been negligent, to the extent that such a loss is not covered by insurance.
    The term "personal property” shall not include cash. The terms “loss,” “damage” and
“destruction” shall not cover the effects of normal wear and tear and use.

                                ARTICLE TWELVE
                         SCHOOL RETENTION AND EXCESSING
    A. Retention
    Paraprofessionals shall be retained in their school or work site in accordance with their
seniority. If excessing occurs because of lack of work, the least senior employee will be excessed
from the school or site, except that he/she may be retained only if and so long as he/she meets
any of the following requirements for the program, and no paraprofessional with greater seniority
meets such requirements:
    1. Special competence in the particular program by reason of at least sixty hours of special
training, required in the specifications for the program;
    2. Special knowledge or skills, such as bilingual proficiency or competence in such subject
areas as mathematics, reading, music or art, as required in the specifications for the program;
    3. Fifteen or more college credits, acquired through career training, necessary for his/her
duties in the program and prescribed in the specifications for the program.
    B. Unique Programs
    A paraprofessional serving in a unique program which is moved to another site will be
moved with the program unless the paraprofessional expresses a preference to remain at the same
site and the superintendent approves.
    C. Paraprofessionals with Bilingual Proficiency
    Paraprofessionals with bilingual proficiency in a designated citywide shortage language area
who were assigned to a school to meet the particular language needs of students may be excessed
when those students leave the building or no longer require bilingual services. If excessed for


                                               26
either of these reasons, they will have a right of return to the school or district they were excessed
from at the next reorganization following the excessing, if a vacancy exists in their shortage
language area. If there is more than one paraprofessional with the particular bilingual proficiency
in the school, excessing shall take place in inverse order of seniority. Excessing shall be to a
vacancy in their shortage language area in their district, except for those paraprofessionals who
were notified in writing when hired that they could be assigned as needed to meet the language
needs of students system-wide, in which case, they can be excessed to an available vacancy in
their shortage language area outside of their district (if no vacancy in their shortage language area
exists within their district). However, excessing to shortage language area vacancies outside of a
district shall be to the same borough if available.
    If there is no vacancy in their shortage language area paraprofessionals with bilingual
proficiency shall have the retention and layoff rights contained in Articles 12A and 13A of this
Agreement.
    D. Placement of Excessed Paraprofessionals11
    Unless a principal denies the placement, an excessed paraprofessional will be placed by the
Board into a vacancy within his/her district/superintendency or, if such a vacancy is not available,
then in a vacancy within the same borough, and if such a vacancy is not available then in a
vacancy citywide. The Board will place the excessed paraprofessional who is not so placed in an
Alternate Paraprofessional Reserve (APR) position in the school from which he/she is excessed,
or in another school in the same district or superintendency.
    Paraprofessionals identified as being at risk of being excessed at the commencement of the
following school year will be informed of this no later than June 15, or as soon as is practicable if
identified as being at risk of excess after June 15. The deadlines for excessing will continue to
be governed by applicable law.
    A paraprofessional who has been excessed to another school may request an opportunity to
return to the school from which he/she was excessed if within a year a vacancy should occur in
that school. Such a request will have priority over any other transfer or appointment to that
vacancy, and it shall be effectuated at the next reorganization of the school to which the
paraprofessional is returning, except that should the vacancy occur within ten school days after
the paraprofessional is excessed, he/she shall be informed of the vacancy and he/she may return
to the school immediately.12
    E. Voluntary Severance for Personnel Who Have Been Excessed
    The Board (“DOE”) may offer excessed personnel who have not secured a regular
assignment after at least one year of being excessed, a voluntary severance program in an amount
to be negotiated by the parties. If the parties are unable to reach agreement on the amount of the
severance payment, the dispute will be submitted to arbitration pursuant to the contractual
grievance and arbitration procedure. Such a severance program, if offered, will be offered to all
personnel who have been in excess for more than one year.
    In exchange for receipt of such severance, an excessed person shall submit an irrevocable
resignation or notice of retirement.

11
   Placement rights of paraprofessionals excessed from District 79 Closing Programs are set forth in Appendix C,
paragraphs 3, 4 and 5.
12
   The right of return to a vacancy in New Programs of District 79 paraprofessionals excessed from Closing
Programs is set forth in Appendix C, paragraph 10.


                                                        27
                                    ARTICLE THIRTEEN
                                   LAYOFF AND RECALL
    A. Layoff
    In the event of layoff of employees in the bargaining unit because of a city-wide lack of work,
the employee with the least seniority shall be selected for layoff except that an employee who
would otherwise be laid off on the basis of seniority may be retained only if and so long as he/she
meets any of the following requirements for the program and no employee with greater seniority
meets such requirements:
    1. The employee possesses special competence in the particular program by reason of at
least 60 hours of special training, required in the specifications for the program.
    2. The employee possesses special knowledge or skills such as bilingual proficiency or
competence in such subject areas as mathematics, reading, music or art, as required in the
specifications for the program.
    3. The employee has acquired 15 or more college credits through career training and such
training is necessary for his/her duties in the program and is prescribed in the specifications for
the program.
    B. Recall
    Recall of employees who are laid off because of lack of work shall be made to available
positions in the bargaining unit on the basis of greatest seniority except where the employee does
not meet any of the following requirements for an available position:
    1. The employee is required to have at least 60 hours of special training as provided in the
specifications for the program.
    2. The employee is required to have special knowledge or skills such as bilingual
proficiency or competence in such subject areas as mathematics, reading, music or art, as
provided in the specifications for the program.
    3. The employee is required to have 15 or more college credits through career training and
such training is necessary for his/her duties in the program and is prescribed in the specifications
for the program.
    An “available” position as used herein is a new or vacant position or the position of a
paraprofessional on leave.
    C. Retention of Seniority
    An employee in the bargaining unit who is laid off because of lack of work and who is
recalled shall regain the seniority he/she had, and shall be credited with the accumulated sick
leave to which he/she was entitled, at the time he/she was laid off
    The right of an employee in the bargaining unit to be recalled under Section B of this Article
shall end after he/she has been laid off continuously for four years.
    D. Tipping
    Beginning the Spring term in 1992 education funds in the Mayor’s Safe City/Safe Streets
Program will be utilized to eliminate tipping by establishing a dispute resolution program staffed
by teachers.

                                    ARTICLE FOURTEEN
                                       TRANSFERS


                                                28
    A. Effective school year 2005-2006, principals will advertise all vacancies. Interviews will
be conducted by school-based human resources committees (made up of pedagogues and
administration) with the final decision to be made by the principal. Vacancies are defined as
openings created by the termination of a regularly employed employee or a new position assigned
to a school or a position in a newly constructed or re-designed school. The determination of
qualifications for employment in an opening in a particular school in the bargaining unit shall be
made by the head of the school or by the head of the program.
    Vacancies will be posted as early as April 15 of each year and will continue being posted
throughout the spring and summer. Candidates (paraprofessionals wishing to transfer and
excessed paraprofessionals) will apply to specifically posted vacancies and will be considered,
for example, through job fairs and/or individual application to the school. Candidates may also
apply to schools that have not advertised vacancies so that their applications are on file at the
school should a vacancy arise.
    Selections for candidates may be made at any time; however, transfers after August 7th
require the release of the paraprofessional’s current principal. Paraprofessionals who have
repeatedly been unsuccessful in obtaining transfers or obtaining regular positions after being
excessed, will, upon request, receive individualized assistance from the Division of Human
Resources on how to maximize their chances of success in being selected for a transfer.
    B. Vacancies in the position of Auxiliary Trainer, Auxiliary Trainer A and Auxiliary Trainer
B shall be posted for seven school days in all schools in the district in which the vacancy occurs.
The senior qualified applicant shall be selected.
    C. The Board will post positions in new programs so that qualified paraprofessionals will
have an opportunity to apply.
    D. The Board will post notices of available positions in titles such as substitute vocational
assistant, secretary assistant, and teacher's assistant, so that paraprofessionals who meet the
qualifications will have an opportunity to apply.

                                     ARTICLE FIFTEEN
                        LABOR/MANAGEMENT COMMITTEE ON
                                  LONG TERM REFORMS
      With regard to the long term recommendations the 2005 Fact Finders made subject to
adequate CFE funding, the parties shall establish a Labor Management Committee to discuss the
following issues: a) bonuses, including housing bonuses, for shortage license areas; b) a pilot
project for school-wide based performance bonuses for sustained growth in student achievement;
and c) a program for the reduction of class size in all grades and divisions. If the parties agree on
the terms of any or all of these issues, they may be implemented by the BOE using whatever
funds may be identified.

                                      ARTICLE SIXTEEN
                     STAFFING NEW OR REDESIGNED SCHOOLS
    The following applies to staffing of New or Redesigned Schools (“Schools”):13
    1. A Personnel Committee shall be established, consisting of two Union representatives
designated by the UFT President, two Board representatives designated by the community

13
     The rights of paraprofessionals to staff the New Programs in District 79 are set forth in Appendix C, paragraph 2.


                                                            29
superintendent for community school district schools, or by the Chancellor for schools/programs
under his/her jurisdiction, a principal or project director, and where appropriate a school planning
committee representative and a parent.
    2. For its first year of operation the School’s staff shall be selected by the Personnel
Committee which should, to the extent possible, make its decisions in a consensual manner.
    In the first year of staffing a new school, the UFT Personnel Committee members shall be
school-based staff designated from a school other than the impacted school or another school
currently in the process of being phased out. The Union will make its best effort to designate
representatives from comparable schools who share the instructional vision and mission of the
new school, and who will seek to ensure that first year hiring supports the vision and mission
identified in the approved new school application.
    In the second and subsequent years, the Union shall designate representatives from the new
school to serve on its Personnel Committee.
    3. If another school(s) is impacted (i.e., closed or phased out), staff from the impacted
school(s) will be guaranteed the right to apply and be considered for positions in the School. If
sufficient numbers of displaced staff apply, at least 50% of the School’s paraprofessional
positions shall be selected from among the most senior applicants from the impacted school(s).
The Board will continue to hire pursuant to this provision of the Agreement until the impacted
school is closed.
    4. Any remaining vacancies will be filled by the Personnel Committee from among other
applicants who may be transferees, excessees, and/or day-to-day substitute paraprofessionals with
at least three (3) months on or who have actually worked at least twenty-five (25) days as a day-
to-day substitute on the current Registry or any successor program. In performing its
responsibilities, the Personnel Committee shall adhere to all relevant legal and contractual
requirements including the hiring of personnel holding the appropriate credentials.
    5. In the event the Union is unable to secure the participation of members on the Personnel
Committee, the Union will consult with the Board to explore other alternatives. However the
Union retains the sole right to designate the two UFT representatives on the Personnel
Committee.
                                     ARTICLE SEVENTEEN
                         ASSAULT AND INJURY IN LINE OF DUTY
    A. Disability Benefits
    1. A leave of absence with pay and without charge to time allowance, for a period not to
exceed one calendar year, shall be granted, subject to established administrative practices, upon
the determination of the Chancellor that the employee has been physically disabled because of an
assault made upon him/her during the performance of his/her official duties, or because of injury
in the line of duty.
    2. Paraprofessionals receiving Workers' Compensation will be granted leaves of absence
without pay.
    B. Assistance in Assault Cases
    1. The principal shall report as soon as possible but within 24 hours to the Office of Legal
Services, to the Victim Support Program and to the Chief Executive of School Safety and
Planning that an assault upon an employee has been reported to him/her. The principal shall
investigate and file a complete report as soon as possible to the Office of Legal Services and to
the Chief Executive of School Safety and Planning. The full report shall be signed by the


                                                30
employee to acknowledge that he/she has seen the report and he/she may append a statement to
such report.
    2. The Office of Legal Services shall inform the paraprofessional immediately of his/her
rights under the law and shall provide such information in a written document.
    3. The Office of Legal Services shall notify the paraprofessional of its readiness to assist the
paraprofessional.
    This assistance is intended solely to apply to the criminal aspects of any case arising from
such assault.
    4. Should the Office of Legal Services fail to provide an attorney to appear with the
paraprofessional in Family Court, the Board will reimburse the paraprofessional if he/she retains
his/her own attorney for only one such appearance in an amount up to $40.00.
    5. An assaulted employee who presses charges against his/her assailant shall have his/her
days of court appearance designated as non-attendance days with pay.
    6. The provisions of the 1982-83 Chancellor's Memorandum entitled "Assistance to Staff in
Matters Concerning Assaults” shall apply.

                                    ARTICLE EIGHTEEN
                           EXCUSABLE ABSENCES WITH PAY
    Employees will be excused with pay for absence during working hours subject to established
policies covering non-attendance of pedagogical employees. These policies cover but are not
limited to absences for the following reasons: bereavement, jury duty, attendance at graduation,
religious observance and ordered military duty.

                                     ARTICLE NINETEEN
                                          LEAVES
    A. Sick Leave
    1. Employees will be granted one day’s sick leave with pay for each month of work during
the regular school year. Unused sick leave shall be cumulative from month to month during the
school year and from year to year up to a maximum of 145 days. Members of the Teachers
Retirement System accrue sick leave up to a maximum of 200 days.
    Paraprofessionals will be allowed to use up to three sick days per year for personal business,
provided that reasonable advance notice is given to the head of the school. Paraprofessionals
may use the days allowed for personal business for the care of ill family members. For the
purpose of this provision, family member shall be defined as: spouse; natural, foster or step
parent; child; brother or sister; father-in-law; mother-in-law; any relative residing in the
household; and domestic partner, provided such domestic partner is registered pursuant to the
terms set forth in the New York City Administrative Code Section 3-240 et seq. Days off for
personal business are intended to be used for personal business which cannot be conducted on
other than a school day and during other than school hours.
    2. Employees whose sick leave allowance is exhausted shall have the right to apply to the
Division of Human Resources to borrow against future sick leave in accordance with applicable
administrative regulations.
    3. Information on accumulated sick leave will be given to each employee, in writing, once a
year.



                                                31
    4. Paraprofessionals serving in schools shall not suffer loss of sick leave days for absence
due to illness from the following children's diseases: rubeola (measles), epidemic parotitis
(mumps) and varicella (chicken pox). It is understood that this paragraph does not apply to
rubella (German measles).
    5. The Board will approve absences without loss of sick bank days for paraprofessionals
who contract Hepatitis B as a result of working with children who have been evaluated as
presenting a substantial risk of exhibiting acting out behavior.
    6. Employees who are absent due to allergic or positive reaction from a skin test shall not
suffer loss of sick leave days.
    7. Employees may apply for a leave for reasons of personal illness, including pregnancy-
related disabilities, and such leave shall be granted, subject to approval of the Medical Bureau.
They shall be entitled to return within one year on the basis of seniority and shall regain the
seniority and other rights they had before leaving. Any leave granted under this Section may,
subject to approval of the Medical Bureau, be extended for a period of one additional year.
    8. Employees who work during the summer will be granted one day of sick leave with pay
for July or two days during August, in accordance with the Standard Operating Procedures
Manual. Unused sick leave is not cumulative from year to year in the summer activity but it will
be added to sick leave acquired under paragraph 1 above for use during the regular school year.
    9. Employees with two or more years of service who leave for reasons of illness in the
immediate family shall be entitled to return within one year on the basis of seniority and shall
regain the seniority and other rights they had before leaving. The term "immediate family''
includes a parent, child, brother, sister, grandparent, grandchild, husband, wife or parent of a
husband or wife, or any relative residing in the employee's household; and domestic partner,
provided such domestic partner is registered pursuant to the terms set forth in the New York City
Administrative Code Section 3-240 et seq.
    10. Unused sick leave accumulated as a paraprofessional shall be transferred to the
employee’s sick “bank” if he/she is employed in a different Board position.
    11. All applications for leaves of absence within the provisions of this Article shall be
forwarded to the Division of Human Resources with proper medical documentation attached for
approval.
    12. Paraprofessionals who are members of the TRS and who resign or retire, shall upon
application, receive termination pay on a basis of one half of up to 200 days of the unused sick
leave accumulated. If the resignation or retirement becomes effective at any time other than the
end of a school year, sick leave for the period of service during that school year shall be paid at
the rate of one day for each two full months of service. Any paraprofessional who takes
termination pay pursuant to this paragraph shall be paid such amounts in three equal cash
installments payable two months, fourteen months and twenty six months following his/her
termination date.
    The estate of such a paraprofessional who dies during the term of this contract shall receive
termination pay calculated on the same basis. This paragraph shall not apply to those
paraprofessionals who are presumed to have retired on the day immediately preceding their death
pursuant to Section 13-545 of the Administrative Code of the City of New York, as amended and
recodified.
    Absence immediately prior to resignation shall be paid on the same basis as termination pay.




                                                32
     B. Leaves Without Pay
     1. An employee with two or more years of service who leaves for reasons of maternity
and/or child care and returns to employment within four years shall regain the seniority he/she
had at the time he/she left, and shall be credited with the accumulated sick leave to which he/she
was entitled at the time he/she left less the sick days used while on maternity leave.
     2. An employee with three or more years of service who leaves for approved study or to
teach within the New York City school system and returns to employment within one year shall
regain the seniority he/she had at the time he/she left and shall be credited with the accumulated
sick leave to which he/she was entitled at the time he/she left.
     3. Upon application a leave of absence without pay will be granted to an employee to serve
as a school secretary assistant or bilingual school secretary assistant. Such leave shall be for up
to 18 months, but shall terminate upon cessation of employment as a school secretary assistant or
bilingual school secretary assistant. Upon termination of the leave the employee who returns to
employment as a paraprofessional shall regain the seniority he/she had at the time he/she left and
shall be credited with his/her accumulated sick leave at the time of return.
     4. Paraprofessionals who are officers of the Union or who are appointed to its staff shall,
upon proper application, be given a leave of absence without pay for each school year during the
term of this Agreement for the purpose of performing legitimate duties for the Union, on the
same basis with respect to service credit for retirement purposes and contributions to the
retirement system as is applicable to teachers pursuant to Article Nineteen C (Leaves of Absence
for Union Officers) of the Teacher Agreement.
     5. Through at least July 31, 1995, the Board will implement a liberal policy concerning the
granting of leaves of absence without pay to UFT bargaining unit members who meet the stated
criteria for such leaves. Bargaining unit members who are denied such a leave at the school or
district level may appeal to the Chief Executive of the Division of Human Resources for review
and final determination.
     C. Discipline for Authorized Absences
     No employee shall be disciplined, adversely rated or have any derogatory material placed in
his/her file for taking an approved unpaid leave for restoration of health or a central DOE
approved paid leave. Discipline for time and attendance is not a reflection of the employee’s
performance while at work.
     D. Return from Leave of Absence
      (a) Commencing with the beginning of the 2014-15 school year, employees on leaves of
absence, for one school year or semester, through the end of the school year, must notify the
DOE’s Chief Executive Officer of the Division of Human Resources or his/her designee in a
manner prescribed by the DOE on or before May 15th of their intent to either return to service or
apply to extend their leave of absence for the following school year. Failure to comply with this
deadline shall be deemed as a voluntary resignation from the DOE, except in cases where it can
be demonstrated that special circumstances prevented the employee from notifying the DOE.
     (b) Notwithstanding this notification given to the Board (DOE), prior to the commencement
of the school year an employee may return to service or apply to extend his/her leave if he/she
can demonstrate relevant circumstances materially changed after May 15th provided that the
employee acts expeditiously following the change in circumstances. An application to extend a
leave made under these circumstances shall be granted under the same circumstances as one
made on or before May 15th.


                                                33
    (c) An employee on leave for a restoration of health shall be required to notify the DOE’s
Chief Executive Officer of the Division of Human Resources or his/her designee, in a manner
prescribed by the DOE on or before May 15th, of his/her medical status and any plans, if known,
as to whether he or she intends to return to work the following school year. Failure to notify the
DOE in writing by May 15th shall be deemed as a voluntary resignation from the DOE, except in
cases where it can be demonstrated that special circumstances prevented the employee from
notifying the DOE.
    (d) Whether special circumstances prevented an employee from notifying the DOE on or
before May 15th, relevant circumstances materially changed after May 15th, or an employee
acted expeditiously shall be subject to the grievance procedure, including binding arbitration.

                                     ARTICLE TWENTY
                                        PENSIONS
    A. Pension Legislation
     The parties have agreed to jointly support pension legislation as set forth in the letter
attached as Appendix D.
    B. Tax Deferred Annuity Plan
    The parties agree to enroll newly-hired employees who do not enroll in a retirement or
pension system maintained by the City of New York in the Board's 403(b) Annuity Plan at the
time the employee is hired. It is further agreed that such employees will be provided with the
option to withdraw from enrollment in the Board's 403(b) Annuity Plan.
    C. Pension Benefits Agreement and Deferred Compensation Plan
    1. The Pension Benefits Agreement dated June 6, 2000, is deemed to be a part of this
Agreement.
    2. The Board and the City shall promptly make available to the employees covered by this
Agreement an eligible deferred compensation plan under Section 457 of the Internal Revenue
Code in accordance with all applicable laws, rules and regulations.

                                  ARTICLE TWENTY-ONE
                                        SAFETY
    A. School Safety Plan
    The principal is charged with the responsibility of maintaining security, safety and discipline
in the school. To meet this responsibility, he/she shall develop in collaboration with the Union
chapter committee and the parents association of the school, a comprehensive safety plan, subject
to the approval of the Chief Executive of School Safety and Planning. The safety plan shall be
updated every year using the same collaborative process, and reports of any incidents shall be
shared with the Chapter Leader.
    A complaint by a paraprofessional, or the Chapter Leader that there has been a violation of
the safety plan, may be made to the principal as promptly as possible.
    He/she will attempt to resolve the complaint within 24 hours after receiving the complaint.
    If the paraprofessional or chapter is not satisfied an appeal may be made to the Chief
Executive of School Safety and Planning who will arrange for a mediation session within 48
hours.




                                                34
    If the paraprofessional/chapter is not satisfied with the results of the mediation, an appeal
may be made by an expedited arbitration process, to be developed by the parties.
    B. Citywide Security and Discipline Committee
    1. The Union and the Board shall establish a joint committee which shall meet on a regular
basis to discuss and consider appropriate means of resolving safety and discipline issues. Other
city agencies will be invited to participate when the Union and Board deem it appropriate.
    2. The joint committee or joint designees and any experts the Union and/or Board may
designate will have access to all schools and other Board workplaces in which staff represented
by the Union are assigned for the purpose of investigating and assessing allegedly unsafe
working conditions. If possible, such visits shall be made on reasonable notice to the school, and
in a manner that minimizes disruption to the school or other workplace.
    3. The joint committee, from time to time, may establish sub-committees to deal with
special safety/discipline issues. It shall establish a sub-committee to deal with the issues of
safety and discipline in special education schools and programs.
    C. Environmental Health and Safety Joint Committee
    1. The Union and the Board shall establish a joint committee which shall meet on a regular
basis to discuss and consider appropriate means of resolving health and safety issues. The
School Construction Authority will be invited to participate on issues raised by school capital
modernization projects.
    2. The joint committee or joint designees, and any experts the Union and/or the Board may
designate, will have access to all schools and other Board workplaces in which staff represented
by the UFT are assigned for the purpose of investigating and assessing allegedly hazardous
working conditions. Such visits will be made upon reasonable notice to the Board's office of
occupational safety and health and in a manner that minimizes disruption to the school or other
workplace.
    D. Safe Environment
    1. In recognition of the importance of employee safety and health, the Board agrees to
provide the appropriate recognized standards of workplace sanitation, cleanliness, light, and
noise control, adequate heating and ventilation. The Board of Education agrees to eliminate
recognized hazards that are likely to cause serious physical harm.
    2. If the Union believes a situation has arisen that is likely to cause serious physical harm, it
may bring it to the attention of the Chancellor or designee who shall immediately assess the
situation, including onsite inspection where appropriate; and take such action as the Chancellor
deems appropriate. In the event the Union seeks to contest the Chancellor's determination, it may
exercise its statutory rights under New York State Labor Law Section 27a (PESH) or other legal
authority.
    3. The Board will issue a circular advising staff of their rights under PESH and other
applicable law and post the notices required by law.
    E. Renovation and Modernization
    The Union and the Board believe that modernization and renovation projects are vital to
enable children to receive the educational services to which they are entitled. However, in order
to limit any educational disruption that a modernization project can create, and to protect the
health and safety of the staff and students that use a school setting undergoing modernization, the
Board and Union have agreed to standard procedures that help to ensure that health, safety and


                                                 35
educational standards are maintained during school capital modernization projects. These
standard procedures will be applied in school capital modernization projects undertaken by the
School Construction Authority and will be posted and reviewed with all staff in any school
undergoing modernization. Where conditions require it, the standard procedures may be
modified after consultation with the Union.

                            ARTICLE TWENTY-TWO
                     COMPLAINT AND GRIEVANCE PROCEDURES
    A. Policy
    It is the policy of the Board to encourage discussion on an informal basis between a
supervisor and an employee of any employee complaint. Such discussion should be held with a
view to reaching an understanding which will dispose of the matter in a manner satisfactory to
the employee, without need for recourse to the formal grievance procedure. An employee’s
complaint should be presented and handled promptly and should be disposed of at the lowest
level of supervision consistent with the authority of the supervisor.
    In order to accomplish its stated purpose, a grievance conference must be attended by those
individuals who may be able to promote resolution or, if resolution is not possible in a particular
case, to provide the necessary information for a fair determination of the grievance. At the
Chancellor's level, principals will be expected to attend or to have a suitable representative
present at the conference. Failure to attend may result in sustaining the grievance on procedural
grounds.
    Upon request to the head of the school, a Union staff representative shall be permitted to
meet with employees in the unit during their non-working time, within the school, for the
purpose of investigating complaints and grievances, under circumstances which will not interfere
with the paraprofessional program or other school activities. When necessary, any employee in
the unit who is a chapter leader in the school in which the aggrieved employee is assigned will be
given time off to represent the employee in the presentation of his/her grievance.
    B. Informal Complaint Procedures
    It is desirable that any employee having a complaint should discuss it informally with his/her
immediate supervisor or with any other appropriate level of supervision at the school.
    The employee should request an opportunity to discuss the matter and the supervisor should
arrange for the discussion at the earliest possible time. At such informal discussion, the
employee may be accompanied by a Union representative or by another employee in the unit who
is not an official or agent of another employee organization. The Union representative shall be
the chapter leader at the school or a Union representative.
    The objective should be to dispose of the majority of employee complaints in this manner.
    C. Formal Grievance Procedure
    If the matter has not been disposed of informally, an employee having a complaint
concerning any condition of employment within the authority of the Board of Education may,
within a reasonable period of time following the action complained of, present such complaint as
a grievance in accordance with the provisions of this grievance procedure.
    Complaints concerning matters which are not within the authority of the Board should be
presented in accordance with the review procedures of the agency having authority over such
matters.



                                                36
    The grievance procedure does not apply to complaints concerning discharge, except as set
forth in Article Twenty-Three.
    If a group of employees has the same complaint, a member of the group may present the
grievance in the group’s behalf under this procedure.
    The Union has the right to initiate or appeal a grievance involving alleged violation of any
term of this Agreement. Such grievance shall be initiated with the appropriate Board official.
    Complaints against supervisors will be considered in an expeditious manner in accordance
with the procedures set forth in Article 23 (Special Complaints) of the teacher agreement.
    Following is the procedure for presentation and adjustment of grievances, except that salary
and leave grievances shall be initiated by the Union to the Division of Human Resources at Step
2 of this procedure and the decision shall be treated as a decision of the Chancellor:
    School Level (Step 1)
    The employee shall initiate the grievance at Step 1 with the head of the school as the Board
representative.
    Chancellor Level (Step 2)
    If the grievance is not resolved at Step 1, the Union may appeal from the decision at Step 1 to
the Chancellor within 10 school days after the decision of the head of the school is received.
    When a grievance is appealed to the Chancellor at Step 2, the Union may advise the arbitrator
of that appeal, in order to expedite possible scheduling before the arbitrator in the event that the
grievance is subsequently appealed to the arbitrator.
    Representation
    At each step, the employee may be accompanied by a Union representative. At Step 1, the
Union representative shall be the chapter leader at the school. At Step 2 the Union representative
shall be a Union staff representative.
    Conferences and Decisions
    At each step of this grievance procedure, a conference shall be arranged by the Board
representative, or his/her designee, with the aggrieved employee and his/her representative, if
any. Conferences held under this procedure shall be conducted at a time and place which will
afford a fair and reasonable opportunity for all persons entitled to be present to attend. When
such conferences are held during working hours, employees who participate shall be excused
with pay for that purpose.
    Every attempt should be made to reach a mutually satisfactory resolution of the grievance at
the conference held under this procedure. If the grievance is not resolved at the conference, then
a decision must be rendered by the Board representative. The decision at each step should be
communicated to the aggrieved employee and his/her representative within the following time
limits:
    1. At Step 1, within five school days after the grievance is initiated;
    2. At Step 2, within ten school days after the appeal is received;
    If a satisfactory resolution is not reached or if a decision is not rendered within the time limit
at Step 1 or 2, the Union may appeal the grievance to the next higher step.
    D. Appeals to Arbitration (Step 3)
    A grievance which has not been resolved by the Chancellor at Step 2 may be appealed by the
Union to arbitration. A grievance may not be appealed to arbitration unless a decision has been
rendered by the Chancellor at Step 2, except in cases where the decision on the grievance has not



                                                 37
been communicated to the aggrieved employee and his/her representative by the Chancellor
within the time limit specified for Step 2 appeals.
    The appeal to arbitration with a copy to the Board, shall be filed within ten school days after
receipt of the decision of the Chancellor. Where no hearing has been held, or no decision has
been issued, within ten school days following receipt of the grievance by the Chancellor at Step
2, the appeal to the arbitration shall be filed within ten school days following the expiration of
the ten-day period.
    A panel of seven arbitrators, or more, shall be designated by mutual agreement of the parties
to serve for any case or cases submitted to them in accordance with their ability to promptly hear
and determine the case or cases submitted.
    Any costs relating to the participation of the arbitrator shall be shared equally by the parties
to the dispute.
    With respect to grievances which involve the application or interpretation of the provisions of
this Agreement the arbitrator shall be without power or authority to make any decision:
    1. Contrary to, or inconsistent with, or modifying or varying in any way, the terms of this
Agreement or of applicable law or rules and regulations having the force and effect of law;
    2. Involving Board discretion or Board policy under the provisions of this Agreement, under
Board by-laws, or under applicable law, except that the arbitrator may decide in a particular case
that such policy was disregarded or that the attempted application of any such term of this
Agreement was so discriminatory, arbitrary or capricious as to constitute an abuse of discretion,
namely whether the challenged judgment was based upon facts which justifiably could lead to the
conclusion as opposed to merely capricious or whimsical preferences or the absence of
supporting factual reasons.
    3. Limiting or interfering in any way the powers, duties and responsibilities of the Board
under its by-laws, applicable law, and rules and regulations having the force and effect of law.
    With respect to grievances which involve the application or interpretation of the provisions of
this Agreement the decision of the arbitrator, if made in accordance with his/her or her
jurisdiction and authority under this Agreement, will be accepted as final by the parties to the
dispute and both will abide by it.
    With respect to all other grievances, if the grievance is not resolved at the conference, then a
report and recommendation of the arbitrator shall be transmitted to the Chancellor. Within ten
school days after the date that the report and recommendation are received by the Chancellor,
he/she shall indicate whether he/she will accept the arbitrator's recommendation. Unless the
Chancellor disapproves the recommendation within ten school days after the date it is received
by him/her, the recommendation shall be deemed to be his/her decision.
    A recommendation of the arbitrator which has been approved by the Chancellor, or which has
not been disapproved by the Chancellor within the ten day limit specified above, shall be
communicated to the aggrieved employee and the Union. If the Chancellor decides to disapprove
a recommendation of the arbitrator, he/she shall notify the aggrieved employee and the Union of
his/her decision.
    Two hundred (200) arbitration dates may be scheduled per year for all UFT grievances. The
use of the two hundred (200) days will governed in all respects by the rules in this Agreement,
including, but not limited to, rules that exclude certain arbitrations from the two hundred (200)
day limit.




                                                38
    Principals may testify at arbitrations by telephone subject to the following conditions: (i) the
principal may not look at any written material or be aided by anyone in the room during his/her
testimony except as authorized or directed by the arbitrator; (ii) the principal may not be joined in
the room by anyone without notifying the arbitrator, all parties and their representatives; (iii) the
UFT district representative, or the UFT district representative’s designee, may be present in the
room with the principal; and (iv) the principal’s testimony shall still be under oath. The sole
role of the UFT district representative, or the UFT district representative’s designee, shall be to
verify the principal’s compliance with these conditions; the UFT district representative or
designee may not participate in the proceedings except to notify the arbitrator and/or the parties’
representatives if he or she believes these conditions are being violated. The UFT district
representative, or the UFT district representative’s designee, shall not be released from his/her
classroom responsibilities for this purpose. Nothing in this Agreement shall in any way limit the
right of the UFT arbitration advocate to cross-examine the principal. If the arbitrator orders the
principal to testify or be cross-examined in person, the principal shall not be allowed to testify or
be cross-examined by telephone.
    Nothing in this Agreement shall in any way limit the currently existing rights of Employees
to attend arbitrations.

                                 ARTICLE TWENTY-THREE
                            DISCHARGE REVIEW PROCEDURES
    It is the policy of the Board that the discharge of an employee should be based on good and
sufficient reason and that such action should be taken by the supervisor having such authority
only after he/she has given due consideration to the matter.
    If an employee with more than the equivalent of one school term of continuous service
exclusive of any service as a day-to-day substitute paraprofessional is discharged, he/she shall,
upon his/her request, be given a written notice of discharge and a statement of the general
reasons for such action. Such employee will also, upon his/her request, be afforded an
opportunity for a prompt and careful review of the discharge in accordance with the provisions
set forth in Article Twenty-Two of this Agreement.
    If the Union is not satisfied with the determination made at Step 2, it may appeal under
Article Twenty-Two of this Agreement for final arbitration.
    The time limits at each step for review of discharge complaints shall be the same as for
grievances filed pursuant to Article Twenty-Two of this Agreement.
    In any arbitration reviewing the discharge of an employee based on allegations of sexual
misconduct there shall be a mandatory penalty of discharge if the employee is found by the
arbitrator to have engaged in sexual misconduct or has pleaded guilty to or been found guilty of
criminal charges for such conduct. For purposes of this section, sexual misconduct shall include
the following conduct involving a student or a minor who is not a student: sexual touching,
serious or repeated verbal abuse (as defined in Chancellor’s Regulations) of a sexual nature,
action that could reasonably be interpreted as soliciting a sexual relationship, possession or use of
illegal child pornography, and/or actions that would constitute criminal conduct under Article
130 of the Penal Law against a student or minor who is not a student.


                                  ARTICLE TWENTY-FOUR


                                                 39
                                   PERSONNEL FOLDERS
    A. Evaluations
    Employees shall receive a copy of any evaluatory statement of their work performance or
conduct which is placed in their permanent personnel folder. Employees shall be given an
opportunity to answer any such evaluatory statement placed in their folder, and their written
answer shall be attached to the evaluatory statement in the folder. Employees may not grieve
material in file, except that if accusations of corporal punishment or verbal abuse against a UFT-
represented employee are found to be unsubstantiated, all references to the allegations will be
removed from the employee’s personnel file.
    However, the employee shall have the right to append a response to any letter. If disciplinary
charges do not follow, the letter and response shall be removed from the file three years from the
date the original material is placed in the file
    B. Counseling Memos
    Effective September, 2002, supervisors may issue counseling memos. Counseling memos
are not disciplinary. Counseling memos provide the opportunity for supervisors, in a non-
disciplinary setting, to point out to employees areas of work that the supervisor believes need
improvement. Counseling memos should include the supervisor’s proposals for how such
improvement may be achieved. Any employee who receives a counseling memo may request
from the supervisor either suggestions for how to improve or requests for the supervisor to model
such improvement for the member. Counseling memos are a vehicle for supportive
improvement.
    1. A counseling memo may only be written to an employee to make him/her aware of a rule,
regulation, policy, procedure, practice or expectation. A counseling memo cannot include any
disciplinary action or threat of disciplinary action.
    a. “Counseling Memo” must appear at the top of the memo in bold print and capital letters.
At the conclusion of the memo the following must appear in bold print: “A counseling memo is
not disciplinary in any manner and cannot be used in action against an employee except to prove
notice if the employee denies notice.” If the language required in this paragraph a) is not
included in the memo, it must be added.
    b. A counseling memo must be presented to an employee within one (1) month of the latest
incident recounted in the memo. The memo may only reference similar prior incidents that
occurred no more than four (4) months from the date of the latest incident.
    2. Counseling memos may not be used in any action or evaluation involving an employee in
the bargaining unit (“U” rating, per session job, etc.) except to establish that the employee who
denies knowledge of a rule, regulation, policy, procedure, practice or expectation was given prior
notice of it, or to impeach factual testimony.
    a. Counseling memos may not be used in the rating of an employee in the bargaining unit.
    b. Counseling memos may not be referred to in, or attached to, any other letter sent to an
employee for their official school file.
    3. Counseling memos may not be grieved. Any employee who receives a counseling memo
shall have the right to answer within one (1) month of receipt of the counseling memo and the
answer shall be attached to the file copy of the counseling memo.
    4. All counseling memos will be permanently removed from employee’s official school files
three (3) years after the latest incident referred to in the memo.



                                               40
    C. False Accusations14
    Knowingly false accusations of misconduct against employees will not be tolerated.
    If an accusation of sexual misconduct or physical abuse against an employee is found by the
Board or Special Commissioner of Investigation to have been knowingly false when made, the
Board will take the following actions to restore the falsely accused employee’s reputation:
removing all references to the charges from the employee’s personnel file(s) and adding evidence
of the unfounded nature of the charge to any Board files that may have to be maintained to satisfy
other legal requirements, if any; and restoring any back pay owed with interest and, at the
employee’s request, confirming to any regulatory agency the finding that the employee was
falsely accused. In addition, where the knowingly false accusation was made by a student of the
employee, absent compelling and extraordinary circumstances the student will be permanently
reassigned from the employee’s class.

                                         ARTICLE TWENTY-FIVE
                                            PAY PRACTICES
    A. Itemization
    The Board will recommend to the Comptroller of the City of New York that he/she itemize
more fully employee pay checks and that he/she provide accompanying explanations when lump
sum payments are made.
    B. Biweekly Payroll
    The parties agree that a biweekly payroll gives an employee a date certain for receipt of their
pay. Therefore, the Board will convert the paraprofessional payroll to a biweekly payroll from a
semi-monthly payroll as soon as practicable. The parties will make whatever contractual changes
are technically necessary to accomplish this goal.
    C. Electronic Funds Transfer
    The Board has in place an electronic funds transfer (‘EFT’) program without resort to a
payroll lag for those bargaining unit members who are regularly scheduled employees in titles
paid on the Q Bank and who elect the receipt of their paychecks by electronic funds transfer.
Annual enrollments will take place each March.
    D. Performance Incentives Committee
    A committee co-chaired by the Chancellor, the President of the UFT and the New York City
Commissioner of Labor Relations, or his or her high-ranking designee, shall be established to
investigate the viability and desirability of merit pay and to address other compensation issues
such as comparability, skills and responsibility, shortage and hard to staff areas and potential
career ladder opportunities.
    E. Direct Deposit
    As of school year 2007-2008, all newly-hired employees of the Board of Education shall have
their wages paid through direct deposit.

                                        ARTICLE TWENTY-SIX
                                    INFORMATION AT THE SCHOOL


14
     See Appendix E. This section C of Article Twenty-Four corresponds to Article 21H of the Teacher Contract.


                                                         41
    A. All official Board of Education circulars which deal with the working conditions or the
welfare of employees covered by this Agreement shall be posted promptly.
    B. A copy of the seniority list for employees in the bargaining unit shall be posted in each
school in the district. A copy shall be given to the Union chapter chairman and to the Union
district representative.

                                 ARTICLE TWENTY-SEVEN
                                          CHECK-OFF
    A. Exclusive Check-Off Privilege
    The Board will honor, in accordance with their terms, only such written authorizations as are
properly executed by employees in the unit covered by this Agreement for the deduction of their
dues in behalf of the Union.
    B. Dues Check-Off on Transfer
    The Board will honor, in accordance with their terms, the written authorizations for the
deduction of dues in behalf of the Union, properly executed by individuals while employed by
the City of New York, who thereafter transfer directly to employment with the Board in the unit
covered by this Agreement.
    C. Dues Check-Off Information
    The Board shall provide monthly to the Union a complete and up-to-date list of all employees
in the bargaining unit who have properly executed written authorization for the deduction of dues
in behalf of the Union. The Board shall also furnish to the Union such other reasonably available
information as may be necessary to the Union for maintaining appropriate check-off records.
    D. Agency Fee Deduction
    The Board shall deduct from the wage or salary of employees in the bargaining unit who are
not members of the UFT the amount equivalent to the dues levied by the UFT and shall transmit
the sum so deducted to the UFT, in accordance with Chapters 677 and 678 of the Laws of 1977
of the State of New York. The UFT affirms it has adopted such procedure for refund of agency
shop deduction as required in Section 3 of Chapters 677 and 678 of the Laws of the State of New
York. This provision for agency fee deduction shall continue in effect so long as the UFT
establishes and maintains such procedure.
    The Union shall refund to the employees any agency shop fees wrongfully deducted and
transmitted to the Union.
    The Union agrees to hold the Board harmless against claims arising out of the deduction and
transmittal of agency shop fees where there is a final adjudication by a court or arbitrator or by
PERB that said agency shop fees should not have been deducted and/or transmitted to the Union.
    The agency shop fee deductions shall be made following the same procedures as applicable
for dues check-off, except as otherwise mandated by law or this Article of the Agreement.
    E. Political Check-Off
    The Board will arrange for voluntary payroll deduction contributions for federal political
contests in accordance with Title 2, Section 441b of the United States Code.




                                               42
                                 ARTICLE TWENTY-EIGHT
                      CONSULTATION WITH UNION COMMITTEE
    Appropriate representatives at Board headquarters level and representatives of the Union
shall meet once a month during the school year to consult on matters of paraprofessional policy
and questions relating to the implementation of this Agreement.

                                 ARTICLE TWENTY-NINE
                                     UNION MEETINGS
    Upon request to the head of the school, members of the Union who are in the bargaining unit
shall be permitted to meet within the school under circumstances which will not interfere with
the paraprofessional program or other school activities. Such meetings may be held only during
the employees' lunch period or before or after the employees' working hours, at a place to be
assigned by the head of the school, where other employees or children are not present. Union
officials may attend such meetings.

                                      ARTICLE THIRTY
                           RESTRICTION ON UNION ACTIVITIES
    A. No employee shall engage in Union activities during the time he/she is assigned to duty,
except that members of the Union's negotiating committee shall, upon proper application, be
excused without loss of pay for working time spent in negotiations with the Board or its
representatives.
    B. The Paraprofessional Chapter leader shall be allowed two days per week for investigation
of grievances and for other appropriate activities relating to the administration of this Agreement
and to the duties of his/her office.
    C. The Union agrees that it will not seek through legislation or through revision of civil
service regulations to change the present noncompetitive civil service status of paraprofessionals.

                                   ARTICLE THIRTY-ONE
                                    CHARTER SCHOOLS
    A. Conversion Charter Schools
    Pursuant to Article 56 of the New York State Education Law (the “Charter Schools Law”) an
existing public school may be converted to a charter school. As modified below, employees of a
Conversion Charter School shall be subject to this collective bargaining agreement, in
accordance with the Charter Schools Law, including but not limited to salary, medical, pension
and welfare benefits and applicable due process procedures. The provisions regarding the right
of return which follow apply to employees in such Board schools that are converted to charter
schools (“Conversion Charter Schools”).
    1. At the point of conversion of a board school to a Conversion Charter School, incumbent
employees who choose not to remain as employees in the school as a charter school will have the
placement rights contained in Articles 12, 14 and 16 of this Agreement.
    2. The Board agrees to extend leaves beyond the statutory two year period to the full term of
their employment in the charter school for Board employees who become Conversion Charter
School employees. Such employees shall have a right to return to their former geographic district
or superintendency in accordance with their seniority. For such employees, service in a



                                                43
Conversion Charter School and Board service shall be combined for all contractual purposes
where length of service is a factor.
    3. Conversion Charter School pedagogical employees placed at the Board shall be eligible
for up to a total of two years credit toward tenure based upon satisfactory service at a Conversion
Charter School and any applicable prior Board service.
    4. The contractual salary limitations for Conversion Charter School employees placed at the
Board shall not apply to certified pedagogical employees.
    5. If a Conversion Charter School closes or if the employee is laid off due to economic
necessity beyond their control, certified pedagogical Conversion Charter School employees who
were not Board employees when hired by the Conversion Charter School shall have placement
rights in the Board equal to a certified provisional employee with no seniority.
    6. If a Conversion Charter School closes or if the employee is laid off due to economic
necessity beyond their control, uncertified pedagogical Conversion Charter School employees
shall have no placement rights in the Board, but the Board will use its best efforts to place such
employees in available vacancies.
    7. Conversion Charter Schools shall be required to maintain the same medical, pension and
welfare benefits as apply to Board employees covered by these agreements.
    8. Except as otherwise set forth herein, pursuant to and in accordance with the Charter
Schools Law, the terms and conditions of this collective bargaining agreement apply to
employees serving in the Converted Charter Schools. However, nothing shall limit the Board of
Trustees of the converted Charter School from exercising their rights to modify the collective
bargaining agreement for the purposes of employment in the charter school, in accordance with
and pursuant to the provisions of Section 2854 3(b) of the Charter Schools Law.
    9. While the Charter Schools Law, as written, provides that the decision to apply for
conversion of an existing school resides in the parents of the student body, the Board believes the
participation of the UFT and its members is critical in this process. The successful conversion of
schools to the Charter model necessitates the involvement of the faculty at these schools.
Because of this, the Board fully intends to consult with the UFT in the conversion process, and
will seek a collaborative atmosphere in moving forward. Towards that end, in Board schools that
are under consideration for conversion to Charter School status, if 50% or more of the staff
chooses to stay at the Board of Education, the Board and the Union shall undertake a joint review
of the impact of conferring charter status on the school.
    10. Also, for Board schools that convert to charter status, the Memorandum of Understanding
between the Board and the Charter School shall provide that the grievance procedure for UFT
employees, unless and until modified in accordance with the Charter Schools Law, shall be the
contractual grievance procedure modified to provide that Step 1 shall be at the level of the head
of the school, Step 2 shall be to the Board of Directors of the school and Step 3 shall be to
binding arbitration.
    B. New Charter Schools
    It is agreed that UFT represented employees who leave the Board to serve in a new charter
school shall have the following rights:
    1. Employees shall be granted a two year leave of absence;
    2. Employees returning from a leave of absence shall be credited for time served at the
charter school toward their placement on the salary schedule; and



                                                44
   3. Employees shall have a right to return to their former geographic district or
superintendency in accordance with their seniority.

                                  ARTICLE THIRTY-TWO
                                 MATTERS NOT COVERED
    With respect to matters not covered by this Agreement which are proper subjects for
collective bargaining, the Board agrees that it will make no changes without appropriate prior
consultation and negotiation with the Union.

                                   ARTICLE THIRTY-THREE
                         CONFORMITY TO LAW-SAVING CLAUSE
    A. If any provision of this Agreement is or shall at any time be contrary to law then such
provision shall not be applicable or performed or enforced, except to the extent permitted by law
and any substitute action shall be subject to appropriate consultation and negotiation with the
Union.
    B. In the event that any provision of this Agreement is or shall at any time be contrary to
law, all other provisions of this Agreement shall continue in effect.
    C. If the Board delegates any of its authority or functions to a community school board, the
terms of this Agreement, insofar as applicable, shall be binding upon the community school
board to the extent permitted by law.

                                  ARTICLE THIRTY-FOUR
                                  COPY OF AGREEMENT
   The parties will have available copies of this Agreement upon request.

                                  ARTICLE THIRTY-FIVE
                                    NO-STRIKE PLEDGE
    The Union and the Board recognize that strikes and other forms of work stoppages by
employees are contrary to law and public policy. The Union and the Board subscribe to the
principle that differences shall be resolved by peaceful and appropriate means without
interruption of the school program. The Union therefore agrees that there shall be no strikes,
work stoppages, or other concerted refusal to perform work by the employees covered by this
Agreement, nor any instigation thereof.

                                   ARTICLE THIRTY-SIX
                      MINIMUM EDUCATIONAL REQUIREMENTS
    The Commissioner's regulations regarding minimum educational requirements are applicable
to paraprofessionals covered by this Agreement.

                             ARTICLE THIRTY-SEVEN
                                    DEFINITIONS
    A. Wherever the term “semester hours” is used in this Agreement, it shall mean college
credits.




                                               45
    B. Wherever the term “Board” is used in the Agreement, it shall mean the City Board, it
being understood, nevertheless, that this contract is binding on all community school boards in
accordance with Section 2590 of the Education Law.
    C. Effective September 2006 “seniority” shall mean length of service as a paraprofessional
employee in the bargaining unit, including seniority accrued as a day-to-day substitute
paraprofessional.

                                 ARTICLE THIRTY-EIGHT
                              NOTICE LEGISLATIVE ACTION
    The following Article is required by the Public Employees Fair Employment Act, as amended
by Section 204a, approved March 10, 1969:
    It is agreed by and between the parties that any provision of this Agreement requiring
legislative action to permit its implementation by amendment of law, or by providing the
additional funds therefor, shall not become effective until the appropriate legislative body has
given approval.

                                   ARTICLE THIRTY-NINE
                             SCHOOL-WIDE BONUS PROGRAM
    1. As set forth in Article 15 of the 2003-07 collective bargaining agreement covering
paraprofessionals, the New York City Department of Education and the United Federation of
Teachers jointly support, and pledge to work together to implement on a pilot basis, a school-
wide based bonus program pursuant to which educators will be awarded substantial cash bonuses
for student achievement gains.
    2. The program will be initiated immediately, with bonuses awarded for achievement gains
in the 2007-2008 school year. Subject to the successful solicitation of private funds, which the
BOE and UFT commit to work together to raise as soon as practicable, approximately 15% of the
City’s highest need schools will be eligible to participate in the program this first year. In
consultation with the UFT, the BOE will identify approximately 200 of the highest-need schools
in the City. Each will be invited to participate in the program, and the BOE and UFT jointly
pledge to work in good faith to encourage them to do so both this year and throughout the life of
the program.
    3. In future years, if the school-wide bonus program continues, awards will be funded from
public appropriations which supplement and do not supplant funds available for collective
bargaining.
    4. In 2008-09 at least 30% of BOE schools will be eligible to participate in the program. In
consultation with the UFT, the BOE will identify approximately 400 of the highest-need schools
in the City.
    5. Participation in the program will be at the option of each school as determined by a vote
of fifty-five percent (55%) of the UFT-represented school staff and with the assent of the
principal of the school. The vote shall be conducted by the UFT Chapter in the school, held
within six weeks of the announcement of the program and shall be an up or down vote without
conditions or restrictions on the terms of the program as set out herein. Each year the bonus
program is available eligible schools shall exercise the option to participate (“Participant
Schools”) or not by the same voting procedure.




                                               46
     6. A school’s agreement to participate in the bonus program shall be considered, along with
other criteria, as a positive factor in determining whether the Participant School is to be phased
out or given a year’s moratorium on a possible phase-out. Nothing herein alters applicable law
with regard to school closings.
     7. Each Participant School will be eligible for a dollar award (“the pool”), which will be
distributed to the school as a whole on the basis of the Progress Report or some other neutral
criterion derived from the Progress Report.
     8. In consultation with the UFT, the BOE will set the criteria for awarding funds to schools.
The criteria will provide objective standards /benchmarks aligned with Progress Report factors
and the specific details of those standards/benchmarks will be communicated to schools when the
program is announced. All Participant Schools that achieve the announced standards/benchmarks
shall receive the applicable money award. There shall be no cap or ceiling imposed on the
number of Participant Schools receiving the award, provided the school meets the
standards/benchmarks. Neither shall the relative standings of the Participant Schools affect their
entitlement to the award once they have met the standards/benchmarks.
     9. To account for variation in the size of schools, the size of the award each Participant
School is eligible to receive will be determined by appropriate objective criteria.
     10. The amount of the average per-person award should be sufficiently substantial to make a
material difference to each awardee. As outlined below, each Participant School will determine
the methodology for distributing any award it earns for school-wide performance. The size of
each Participant School’s total award for distribution in 2007-08 shall be the number of full-time
UFT-represented employees on the school’s table of organization times three thousand dollars
($3,000). In light of year-to-year appropriations uncertainties, nothing in this paragraph restricts
the ability of the BOE to increase or decrease the total amount set annually for distribution
pursuant to the program.
     11. Each Participant School will form a compensation committee composed of the principal
and a principal’s designee (e.g., an assistant principal) and two UFT-represented staff members
elected in a Chapter supervised election by the UFT-represented staff on an annual basis from
among volunteers. The compensation committee will determine, by consensus, matters related to
both eligibility for and the size of individual awards to UFT-represented staff members.
However the compensation committee shall presume that all UFT-represented staff employed at
a school that meets the targets for the bonus have contributed to the school’s achievement to
some extent and therefore should share in the bonus. If there is no consensus the pool of money
will not be distributed to the school.
     12. Among the topics each Participant School compensation committee may decide to
consider, after receiving guidance from the BOE and UFT, are whether to make equal individual
awards to all eligible UFT staff, equal awards to all those in the same title, or whether to make
differential awards.
     13. In making awards, a compensation committee shall not consider an awardee’s length of
service, provided however that it may make particular determinations for individuals who served
at the school for less than a full academic year.
     14. The school compensation committee shall make its decisions free of pressure from the
BOE or UFT.
     15. Funds will be awarded to schools as soon as practicable after the BOE’s Office of
Accountability has received and analyzed the information necessary to make the awards. To the


                                                47
extent such award is made after the beginning of the school year following the year that was the
basis for the award, eligible staff who have left the school shall nevertheless share in the award
for their contribution the prior year.
    16. The pilot school-wide bonus program shall be comprehensively evaluated by a mutually
agreed upon outside independent entity which shall provide the parties with a written report and
analysis of all aspects of its operation together with associated recommendations for future years
the program is in operation.
    17. The Chancellor and the President of the UFT, or their designees, will constitute an
Oversight Committee (OC) to review appeals of individual awards. However if the awards made
by the compensation committee are ratified by a simple majority of the UFT Chapter voting by
secret ballot, no appeal may be taken to the OC. The OC may modify a determination of a
school compensation committee only if the OC, by consensus, finds that it was arbitrary,
capricious or in clear violation of law or of the procedures and standards set out herein.
    18. This Article Thirty-Nine is contingent on the implementation and passage of the
legislation referred to in Paragraph 6 of the October 2005 Memorandum of Agreement between
the parties entitled “Pension and Retirement Program”

                                        ARTICLE FORTY
                              DISTRICT 79 REORGANIZATION
    The Memorandum of Agreement controlling the rights of employees regarding the 2007
reorganization of District 79 is contained in Appendix C.

                                     ARTICLE FORTY-ONE
      PROGRESSIVE REDESIGN OPPORTUNITY SCHOOLS FOR EXCELLENCE
                                             (PROSE)
    A. Mission
    1. To achieve success and outstanding results through a truly collaborative environment for
all schools at all levels among the key stakeholders responsible for educating New York City’s
schoolchildren – teachers and other school-based staff, principals, and parents.
    2. To build this partnership on a basis of collaboration and mutual respect that empowers
school-based staff (including administrators) and enables students to learn, thrive, and achieve
mastery.
    3. To treat instructional staff as professionals by empowering them and holding them
responsible for providing the highest quality of teaching.
    4. To foster continuous innovation in the way that labor and management, principals,
supervisors, and teachers and other school-based staff share information, share decision-making,
and share accountability for student achievement and sound educational outcomes.
    5. To empower school-based staff to embrace new ways of teaching children, even if this
means modifying certain existing regulations and work rules. This includes reexamining current
instructional practice, such as the school day and school year, student assessment, evaluation, and
class size.
    6. To leverage technology in instruction to engage students and improve professional
development. This partnership will use technology to improve the assessment of student
learning, workforce engagement, and parent satisfaction.
    7. To use joint training and labor-management facilitators.


                                                48
     8. To give existing schools the opportunity and flexibility to change certain rules and
challenge the traditional way of doing things – provided they meet specific, measurable
performance targets.
     9. To demonstrate creativity and innovation in the pursuit of educational excellence.
     B. Joint PROSE Panel.
     1. Upon ratification of the successor collective bargaining agreements to the 2007-2009
collective bargaining agreements, a collaborative, decision-making Panel made up of an equal
number of members selected by the UFT President and the Chancellor will invite school teams of
UFT-represented employees and CSA-represented administrators to submit proposals for five
years long for participation in the PROSE program where schools with real educator voice and
decision making input and/or authority are permitted to design schools that work best for the
students and communities they serve.
     2. The program will begin as soon as practicable, consisting of a mix of high- and low
achieving schools, and a mix of elementary, middle, and high schools.
     3. The Panel will set a goal of implementing two hundred (200) PROSE Program schools
over the next five years that will be overseen and report into the office of the Senior Deputy
Chancellor.
     4. Proposals will be for a maximum of five (5) years. The Panel may end a school’s
participation in the program only if the school is not succeeding.
     C. How the Joint Panel screens and evaluates proposals.
     1. Proposals will be screened based on the extent to which they demonstrate:
     a. Partnership between UFT-represented employees and CSA-represented administrators in
decision-making;
     b. A proven record of previous collaboration and success (which includes, but is not limited
to, academic success on assessments);
     c. Creativity and flexibility in modifying DOE-regulations and CBA provisions as specified
in section C(1)(j);
     d. A school community where many voices are listened to;
     e. Strong buy-in from both UFT-represented employees and CSA-represented
administration;
     f. A commitment to capacity-building and sustainability from the Board (DOE), UFT and
CSA;
     g. Jointly-designed and job-embedded professional development and training;
     h. A five (5) year commitment to the proposal;
     i. Measurable, reportable performance targets (defined more broadly than academic success
on assessments). If any school does not meet its targets, the panel may take away its PROSE
status at the end of five years or sooner;
     j. Proposals may (but do not have to) include changes to this Agreement that relate to (i)
configuration of the existing work hours and/or work year (Article 6), including extending the
school day and/or year, provided there is no diminution of annual salary; (ii) programs,
assignments and teaching conditions in schools and programs (Article 7); professional support
for new teachers (Article 8G); (iii) evaluation; (iv) professional development assignments and
positions (Article 11 IV); (v) working conditions of per session teachers (Articles 15C2 and
15C4); (vi) Step 1 of the grievance process (Article 22B1a); and (vii) transfers to the school
(Article 18A, paragraph 1, sentence 2). The Chancellor and UFT President may agree to other


                                               49
articles of this Agreement that schools may propose to change. Proposals may (but do not have
to) include modifications to Chancellor’s Regulations except those affecting student safety or
implementing state and federal laws and regulations.
     2. Proposals must include:
     a. Evidence of the school's current success, or if a group, at least one (1) school in the
group's success in providing a quality education to students. The Panel will consider multiple
measures of success, not only academic measures. Schools that serve high-need students and
schools without screened or selective admissions are especially encouraged to apply.
     b. A list of the types of innovative, teacher-led practices that the school currently uses or is
planning to use to promote student success. Examples could include: school-based staff
selection procedures, UFT-represented employee representation on and powers of current school
committees that positively influence the quality of instruction delivered to students, School-
Based options for scheduling or other policies;
     c. A specific description of how the school intends to use the contractual and regulatory
flexibility of the PROSE program to provide employees with decision-making input and
authority in the school and build on its successes during the duration of the plan. As part of their
proposals, schools may choose to establish committees consisting of key school-based
stakeholders to examine resource allocation, schedules, curriculum, technology, professional
development, hiring, and parent engagement.
     d. A proposed budget for the initial year, including both current budgetary resources and any
requested supplementary funds. No such supplemental funds are guaranteed. The UFT and DOE
will commit to pursuing additional outside funding to support innovative school plans, where
feasible. The PROSE program is not contingent on securing additional outside funding.
     e. A mechanism for PROSE Program schools to regularly report their progress to the Panel
including, but not limited to, annual goals and budgets.
     D. How a school becomes a PROSE Program School.
     1. Applying schools must submit a proposal which has been approved by the School
Leadership Team of their school.
     2. To be accepted, the UFT and DOE Panel members must agree to accept the proposal and
allow a school's participation in the PROSE program. Once approved by the Panel (including
any required revisions), a proposal is submitted to the school for adoption.
     3. The proposal may be implemented only upon ratification by sixty-five percent (65%) of
all those UFT-represented employees voting and acceptance by the school's principal. Proposals
may also be modified by the same ratification and approval process set forth in this subsection D.
     4. UFT-represented employees who wish to transfer out of a school that has been approved
to participate in the PROSE program may do so on the same basis as similarly situated
employees, with the exception that teachers who wish to transfer out of the school for the 2014-
15 school year may do so by October 15th without Principal release if they find another position
in accordance with the applicable CBA.
     5. If accepted and approved as provided herein, the UFT, DOE and the applying school will
implement the proposal as approved.
     6. Individual schools or groups of schools may apply; however, preference will be given to
groups of schools which demonstrate a mix of types of schools. Where a group of schools apply,
each school in the group must ratify the proposal by sixty-five percent (65%), as provided herein,
in order to participate.


                                                 50
    7. Participation in the PROSE program can be renewed at the expiration of the initial
proposal term, in accordance with the Panel’s approval, and with ratification by sixty-five
percent (65%) of school’s staff, and approval by the school's principal, and a vote of the school
leadership team.
    8. The Panel shall, as soon as practicable, implement the PROSE program, adopt application
procedures, and accept proposals from schools.
    9. The DOE and UFT will collaborate in developing pre-application and post-application
workshops to be delivered during the 2014-15 school year for applications which will be
implemented after the 2014-15 school year.
    E. New Schools.
    1. The DOE and the UFT will develop an alternative process for the creation of new schools
that are proposed by either teachers and parents.
    2. These schools can be proposed in addition to the two hundred (200) PROSE Program
Schools and if approved in accordance with the agreed upon procedures will have the same
flexibility with regard to Chancellor’s regulations and work rules as PROSE Program Schools.


                                 ARTICLE FORTY-TWO
                             LEAD EDUCATIONAL ASSOCIATE

     A. Eligibility and Selection of Lead Educational Associate
     1. The minimum requirements for this position will be a Bachelor’s Degree and any other
requirements created by the Joint District UFT-DOE Selection Committee. A Lead Educational
Associate will receive additional compensation in the amount of $5,000 per year for the term of
the collective bargaining agreement above the applicable paraprofessional salary in accordance
with the collective bargaining agreement.
     Lead Educational Associates will be selected in the following manner: A Joint Central UFT-
DOE Selection Committee (“Joint Committee”) consisting of equal numbers of members
selected by the Chancellor and the UFT President or their designees will be established to screen
and select qualified applicants to create a pool of eligible candidates. The establishment of Lead
Educational Associate positions is discretionary by the principal. However, the principal may
only select from the pool of eligible candidates created by the Joint Committee. Unless otherwise
agreed to by the Joint Committee, this position will be posted in the spring of each year and to
the extent possible will list schools in the district/superintendency that are establishing the
position of Lead Educational Associate. Final selections of candidates for this position is to be
done at the end of the teacher open market period or as soon thereafter as possible. The Joint
Committee will agree to a process whereby additional vacancies arise during the year can be
filled by qualified candidates. No candidate in the pool of eligible candidates created by the Joint
Committee is obligated to accept an offer for this position, and no principal is obligated to offer a
position to a candidate in the pool, but positions may only be offered to candidates in the pool.
This is an annual position that individuals will apply for each year, but the Joint Committee may
choose to have a process whereby incumbent Lead Educational Associates may be renewed in the
eligible pool through a modified screening and selection process. Selections decisions for the
position of Lead Educational Associate shall not be grievable. This includes both the selection



                                                 51
for the actual position by the principal or entry into the pool of qualified candidates as
determined by the Joint Committee.
    All Lead Educational Associates will be required to undergo training in at least one of a
number of instructional programs determined by the DOE in consultation with the UFT. (ex..
Great Leaps, Reading Rescue etc.) The training will be designed by the DOE in collaboration
with the UFT and will be done during normal work hours including current time allotted for
professional development.
    B. Duties of Lead Educational Associates
    This position functions as a true assistant teacher, working with a single teacher of record for
a single class throughout the school year to support all aspects of instruction, except that, in
exceptional circumstances, the Lead Educational Associate may be assigned to a different teacher
and class.
    The Lead Educational Associate shall:
    1. Assist the teacher of record in planning, including, but not limited to, the planning of the
delivery of instruction.
    2. Assist the teacher of record by working with students alone or in small groups (5-10
students) under the general supervision of the teacher and, while, under the direct supervision of
the teacher, assist in delivering instruction to the whole or part of the class.
    3. Supports the practice of other paraprofessionals in their school through on the job
activities such as inter-visitation and demonstration of classroom work and attending and
delivering professional development, during their work day, to bring their knowledge back to
paraprofessionals in the school.
    4. The Lead Educational Associate may cover for the teacher of record to whom the Lead
Educational Associate is assigned for up to 10 days over the course of the school year, provided
the DOE has issued the Lead Educational Associate a per diem teacher substitute license.
    C. Due Process for Lead Educational Associates
    The DOE must have just cause for any discipline (up to and including discharge) of a Lead
Educational Associate for any conduct (incompetence and/or misconduct) that occurred while the
Lead Educational Associate was not under the direct supervision of licensed teacher.
    If the DOE wishes to discipline (up to and including discharge) a Lead Educational Associate
for any conduct (incompetence and/or misconduct) that occurred while a Lead Educational
Associate was not under the direct supervision of licensed teacher, the DOE shall first provide
the Lead Educational Associate with 10 school days written notice. If the Lead Educational
Associate files a grievance within 10 school days of receiving such notice, the matter shall
proceed directly to arbitration for the arbitrator to determine whether there is just cause for the
DOE’s proposed discipline (up to and including discharge). The UFT and DOE will develop a
process to exchange relevant discovery prior to the arbitration. Such arbitration shall otherwise
be conducted in accordance with Article 22(C) of the Teachers’ CBA. Such an arbitration shall
not count towards the UFT’s contractual number of arbitration days.
    A Lead Educational Associate shall not be suspended without pay for any conduct
(incompetence and/or misconduct) that occurred while a Lead Educational Associate was not
under the direct supervision of licensed teacher prior to the conclusion of the arbitration (or the
expiration of the 10 school day period to file a grievance, if no grievance is filed), including but
not limited to during the pendency of any investigation, during the 10 school day period for filing
a grievance about any discipline, and during any arbitration.


                                                52
    Pending investigation of possible misconduct, the DOE may reassign a Lead Educational
Associate to an administrative assignment for up to sixty (60) days, except that the sixty (60) day
limit shall not apply in the cases set forth in (i) – (v) in the second paragraph of article
21(G)(4)(a) of the Teachers’ CBA. A Lead Educational Associate may remain reassigned during
the 10 school day period for filing a grievance about any discipline, and during any arbitration.
    It is understood that above does not apply to misconduct that is alleged to have occurred on
non-work time.
    D. Except as expressly stated above, nothing herein shall constitute a modification of,
limitation on or waiver of any provision of any collective bargaining agreement between the
parties or past practice, including, but not limited to, Appendix A.


                               ARTICLE FORTY-THREE
                                        DURATION
     This Agreement shall become effective as of November 1, 2009 and shall continue in full
force and effect through November 30, 2018.




                                                53
                               APPENDIX A
              IMPROPER ASSIGNMENT OF UFT PARAPROFESSIONALS

              PERSONNEL MEMORANDUM NO. 53, 1984-85 JUNE 11, 1985

   TO: PRESIDENTS OF COMMUNITY SCHOOL BOARDS, ALL SUPERINTENDENTS,
   EXECUTIVE DIRECTORS, HEADS OF OFFICES AND PRINCIPALS OF ALL DAY
   SCHOOLS

   FROM: EDWARD AQUILONE, EXECUTIVE DIRECTOR

   SUBJECT: IMPROPER ASSIGNMENT OF UFT PARAPROFESSIONALS


    It has come to the attention of the Division of Personnel that some educational
paraprofessionals are left unattended in a classroom setting.

    In view of this, I am requesting that each Superintendent advise the programs under his or her
jurisdiction that educational paraprofessionals must be under the direct supervision of a licensed
teacher in a classroom and/or out-door play.

   Your cooperation in this matter will be appreciated.



   EA:BR:bt



   cc: Members of the Board of Education

   Nathan Quinones, Chancellor

                                  APPENDIX B
                       NEW CONTINUUM DISPUTE RESOLUTION

                                       MEMORANDUM
    TO: All Superintendents, Executive Directors, Principals, Assistant Principals, UFT District
Representatives, UFT Chapter Leaders, CSA Chairpersons

     FROM: Francine B. Goldstein, Chief Executive, School Programs and Support Services

     SUBJECT: Special Education Services Dispute Resolution Process




                                               54
     Special education reform and the adoption of a revised Continuum of Special Education
Services by the Board of Education will over time have a positive effect upon the number of
students with disabilities participating in general education settings or less restrictive settings
when special education services are required. In our efforts to reform the system, however, we
must be mindful of our legal and regulatory responsibilities to consider each child individually
and preserve the procedural safeguards provided for in Commissioner’s Regulations.

     In order to resolve issues that arise regarding special education services, we have agreed
with the UFT on to a dispute resolution process to resolve issues at the local level, if appropriate.
The issues that are appropriate for this dispute resolution process are:

      Failure to provide services in accordance with the student’s IEP;

      Actions inconsistent with State regulation and Board policy regarding referral of students
       for special education multidisciplinary assessment;

      Movement of a student(s) to different special education services without the prior
       mandated IEP meetings as required by law;

      IEP teams being denied access to SBST input, if requested by the IEP team; and,

      IEP team members and SBST members being inappropriately influenced to recommend
       specific services, group size and/or location of services for individual students.;

      The placement of an inappropriate number of students with IEPs whose management
       needs are severe and chronic requiring intensive, constant supervision, a significant
       degree of individualized attention, intervention and intensive behavior management in a
       general education class with one teacher. ;

      Educationally inappropriate distribution of IEP students in general education classes with
       one teacher, on a grade level and subject area.

      Teachers being denied their request for an expedited review for a student who they
       suspect is educationally inappropriate for their general education class.

     It is important that if issues arise, they be resolved as locally and expeditiously as possible
and, therefore, it is expected that issues particular to a specific school will be brought to the
building principal. The principal will schedule a meeting within five school days of being
presented with the issue in dispute with a view toward resolving the matter at the school level.

     At this meeting, the staff member(s) may be accompanied by a UFT member of his/her
choice. The principal will resolve the matter at the school level within five school days. If,
however, the matter cannot be resolved at the school level within five school days, the issue can
be brought to the Superintendent utilizing the enclosed form.

     The superintendent or designee will schedule a meeting within five school days with the
requestor(s), the UFT district representative, the UFT Functional Chapter Chairperson, if
appropriate, the principal/designee and district staff as selected by the superintendent. The issue
will be resolved at the meeting or, if necessary, within two school days. If resolution does not


                                                 55
take place, the Union may request a meeting with the Chief Executive for School Programs and
Support Services in order to finally address the matter. That the meeting will take place within
five school days of the request and copies of the resolutions will be made available to the parties

     Please find enclosed a form which must be utilized for requesting the principal’s or
superintendent’s intervention. Please make school staff aware of these procedures. Thank you.
This dispute resolution process will remain in effect until the parties agree to change it. Labor
management meetings will be convened to resolve implementation issues that may arise upon
request of either party.

     FBG : j c
Enclosure
c: Harold O. Levy; Judith A. Rizzo; Randi Weingarten, UFT; Jill Levy, CSA


N.B. Questions regarding special education policy and procedures attendant to the Continuum of
Special Education Services may be addressed by referring to the following documents:

      Special Education Services as Part of a Unified Service Delivery System (The Continuum
       of Services for Students with Disabilities)

      ‘Getting Started’ (Implementation Guidelines for the Continuum of Services)

      Creating a Quality IEP

      Ensuring Appropriate Referrals to the Committee on Special Education

      A Parent’s Guide to Special Education for Children Ages 5-21

                                           APPENDIX C
                               DISTRICT 79 REORGANIZATION
Memorandum of Agreement entered into this 29th day of June 2007, by and between the Board
of Education of the City School District of the City of New York (hereinafter referred to as the
“BOE”) and the United Federation of Teachers, Local 2, AFT, AFL-CIO (hereinafter the “UFT”)
amending the collective bargaining agreements for 2003-07 and 2007-09 between the UFT and
the BOE governing Teachers and the corresponding provisions of the other collective bargaining
agreements for 2003-07 and 2007-09 that govern other UFT-represented employees assigned to
District 79 (hereinafter collectively the “Contract”) to the extent set forth below.

IN WITNESS WHEREOF, it is mutually agreed to as follows:

           1. The UFT will withdraw with prejudice any currently pending grievances related to
              the reorganization of District 79. The UFT will withdraw with prejudice any
              currently pending grievances related to (i) the closure of the current GED program
              (ASHS, CEC, OES, and VTC), (ii) New Beginnings, (iii) Schools for Pregnant
              Teens, (iv) Second Opportunity Schools and (v) Off-site Suspension Centers
              (hereinafter collectively, the “Closing Programs”) and the creation of (i) a new


                                                56
   GED program known as GED Plus (hereinafter “GED Plus”); (ii)a new school
   known as Restart; (iii) two new ACCESS schools (hereinafter, collectively, “GED
   Plus/Restart/ACCESS”) and (iv) a new program for students suspended for one
   year (hereinafter “the New Suspension Program”) (GED Plus/Restart/ACCESS
   and the New Suspension Program hereinafter collectively the “New Programs”).
   The UFT waives any claims under the Contract or under law not yet asserted as to
   (i) whether the Closing Programs are substantially the same as the New Programs;
   (ii) whether the BOE complied with its obligation to bargain with the UFT with
   respect to the BOE’s decision to end the Closing Programs and create the New
   Programs; and (iii) whether the closure of the Closing Programs, the creation of
   the New Programs or the resulting personnel actions violate the Contract or any
   applicable law. The UFT does not waive any claims other than those set forth in
   this paragraph 1 nor any claim that the BOE violated this Memorandum of
   Agreement.

2. Section 18D of the Contract will apply to the staffing of the New Programs listed
   above except that section 18D(3) will apply to one-hundred percent of the
   bargaining unit positions (not fifty percent of the bargaining unit positions).
   There will be one personnel committee established for each of the New Programs,
   but, for GED Plus/Restart/ACCESS, there will be five subcommittees, one for
   each borough. Grievances challenging whether the personnel committee’s
   decision regarding the qualifications of individual applicants will be granted if the
   arbitrator finds that there was no “reasonable basis” for the determination. If one
   subcommittee finds an applicant qualified for GED Plus/Restart/ACCESS, that
   applicant shall be deemed qualified for employment in any borough. The GED
   Plus/Restart/ACCESS personnel committee may require applicants to submit a
   cover letter or resume explaining how they meet the posted qualifications. The
   BOE shall make every effort to have applications, including cover letters,
   submitted on-line. The subcommittees shall do phone interviews for applicants
   that have prior commitments that prevent them from coming to in-person
   interviews. The subcommittees will work according to a single hiring rubric
   created by the GED Plus/Restart/ACCESS personnel committee. The UFT and
   BOE will jointly conduct training sessions for members of the five subcommittees
   on the rubric. The GED Plus/Restart/ACCESS personnel committee and the
   subcommittees shall consider applicants from all employees in all license areas.

3. Employees excessed from the Closing Programs shall assert a preference as to
   where they will be deployed in the Absent Teacher Reserve (should they not
   secure a regular position) as follows: high school employees will list five
   individual high schools and then a borough; elementary and middle school
   employees will list five districts and then a borough. Preferences will be granted
   in seniority order up to a limit of one assignment per fully phased- in school
   (except in District 79, which is covered by paragraph 4 and not this paragraph 3).
   Should these employees still be in ATR status in subsequent school years they




                                    57
   will be deployed in the same district or borough as the school they were deployed
   to under the preference system provided for in this paragraph 3.

4. Any actual vacancies in the New Programs that exist as of September 17, 2007
   will be filled with excessed employees from the Closing Programs, in license (for
   GED Plus/Restart/ACCESS, all teaching licenses are appropriate) and in seniority
   order, under the following conditions: employees placed in these vacancies will
   serve for the balance of the 2007-2008 school year unless they are removed for
   disciplinary reasons. At the end of the 2007-2008 school year, if both the
   principal and employee agree, the employee will be appointed to fill the vacancy
   in the school. If either the employee or principal do not wish the assignment to
   continue, the employee will be placed back in ATR status and will be deployed
   according to the process set forth in paragraph 3 above.

5. The Second Opportunity Schools (hereinafter “SOS”) and Off-Site Suspension
   Centers (“OSC”) will close effective August 29, 2007. Employees currently
   working in SOS who wish to work in the New Suspension Program will be
   selected for the New Suspension Program. The second sentence of paragraph 6,
   the first sentence of paragraph 10 and the entire paragraph 12 of the Stipulation of
   Settlement executed November 17, 2006 with respect to SOS (the “Stipulation”)
   shall apply to the New Suspension Program (the provisions in Paragraph 12 shall
   apply only to alleged violations of the second sentence of paragraph 6 and the first
   sentence of Paragraph 10 of the Stipulation). Those employees having rights
   under the first sentence of paragraph 10 of the Stipulation may, alternatively,
   choose to be deployed as an ATR according to the process set forth in paragraph 3
   of this Agreement above. Nothing contained herein shall be construed as a waiver
   of any provision of the Stipulation until SOS and OSC are closed. Placement in
   the New Suspension Program shall continue to be voluntary. Staff presently
   assigned to SOS will have the right to remain in the New Suspension Program.
   Current SOS and OSC employees will notify the BOE by June 30, 2007 whether
   they will choose to work the SOS summer 2007 session. SOS employees will be
   given the opportunity to indicate by July 13, 2007 whether they will choose to
   work in the New Suspension Program or, alternatively, whether they will choose
   to be deployed as an ATR according to the process set forth in paragraph 3 of this
   Agreement above.

6. The New Suspension Program’s summer school program (hereinafter the
   “Suspension Summer Program”) will be governed in all respects by the provisions
   of the Contract and Chancellor’s Regulations governing per session programs,
   except that the pay for such summer service for UFT-represented employees will
   be pro-rata. Employees working in the New Suspension Program shall have
   preference for the Suspension Summer Program.

7. Current SOS employees will be rated on their performance during the summer of
   2007. Those who receive a satisfactory rating and who worked in SOS during the


                                    58
       summer of 2006 and received a satisfactory rating for the 2005-2006 school year
       will have retention rights under Section 15c2(a) of the Contract for work in the
       2008 Suspension Summer Program.

   8. The BOE will post teaching positions that will support pregnant and parenting
      teens across the system. 100% of the teachers currently serving in the School for
      Pregnant Teens who apply and meet the posted qualifications will be hired for
      these positions. The BOE will consult with the UFT regarding the posting for
      these positions. These teachers will be deployed out of the BOE’s LYFE centers
      and referral centers (“hubs”) where appropriate and the BOE will consult with the
      UFT regarding such deployment decisions. No LYFE Center shall be closed
      through at least the 2008-2009 school year.

   9. The UFT will serve on a committee to be established by the BOE, which may also
      include advocates, community representatives and experts, to examine and make
      recommendations regarding best practices in supporting students across the
      system who are pregnant or parenting teens.

   10. District 79 staff who are excessed from the Closing Programs will have the right
       of return to a vacancy in New Programs in seniority order if they were found
       qualified by an 18D committee but did not secure the position because more
       senior qualified applicants were selected. For the programs in which multiple
       licenses are appropriate, all license areas will be grouped together for purposes of
       determining seniority with respect to the previous sentence.
   11. All other terms of the Contract shall remain in full force and effect unless it is
       otherwise amended by or are inconsistent with the terms of this Memorandum of
       Agreement.

Agreed to this _29th___ day of June 2007:

Department of Education

/s/ Joel Klein

_________________________________


United Federation of Teachers

/s/ Randi Weingarten

_________________________________




                                       59
                                  APPENDIX D
                             PENSION LEGISLATION

October 17, 2007



Randi Weingarten
President
United Federation of Teachers
52 Broadway – 14th Floor
New York, NY 10004

Dear Ms. Weingarten:

This letter will confirm certain mutual understandings and agreements of the parties.

The parties agree to jointly support legislation to amend current pension provisions that will
contain the following elements in order to implement an optional "25/55" retirement
program for current employees in the Teachers Retirement System (TRS) and the below
listed UFT-represented members in the Board of Education Retirement Systems (BERS)
and to provide a revised retirement paradigm for newly-hired employees in TRS and newly-
hired UFT-represented members in BERS listed below. The UFT-represented BERS titles
to be included are: all nurse and therapists titles, substitute vocational assistants, all non-
annualized adult education titles, directors and assistant directors of drug and alcohol
programs, sign language interpreters, all military science instructor titles, and all education
officer and analyst titles.

The legislation will incorporate the following:

    (1)   An "opt-in period" of six months in which any incumbent employee who wishes
          to participate in this optional program must affirmatively submit a written election
          to participate.

    (2)   Additional Member Contributions (AMC) – in addition to all currently required
          statutory contributions, an Additional Member Contribution (AMC) of 1.85%
          shall be paid by those employees electing to participate in this optional program as
          well as by all newly-hired employees participating in the TRS and newly-hired
          UFT-represented above listed members participating in BERS retirement systems.
          These additional member contributions shall become effective on the first
          business day after the enactment of this enabling legislation.

    (3)   Current incumbent employees including those on leave who elect to participate in
          this optional program and who pay the requisite AMC shall be eligible to retire at
          age 55 with 25 years of credited service with immediate payability of pension


                                           60
          benefits without any reduction. Assuming the legislation is effectuated in the
          2007-08 school year, those who elect this pension will be eligible to retire
          6/30/2008 or later.

    (4)   Employees hired after enactment of this enabling legislation shall be eligible to
          retire at age 55 with 27 years of service and receive immediate payability of
          pension benefits without any reduction. This will not be construed to change the
          eligibility for retiree health insurance benefits (i.e., ten years of credited service
          and pension payability) as determined by the City and Municipal Labor
          Committee and in accordance with the Administrative Code.

    (5)   To the extent the parties have not captured all of the necessary elements required
          to be enacted with enabling legislation (e.g., loan provisions, refund rules, etc.),
          the intent is that those elements shall be analogous to those comparable provisions
          contained in Chapter 96 of the Laws of 1995. Should the parties be unable to
          agree on those specific terms in a timely fashion, they agree that the City Actuary,
          in consultation with the Law Department's Pension Division and the UFT, shall
          determine the final language for the proposed legislation consistent with the
          parties' mutual understandings.

If the above accords to your understanding, please execute the signature line below.

                                                 Very truly yours,



                                                 James F. Hanley


Agreed and Accepted By:


                                                 October 17, 2007
Randi Weingarten                                 Date
President
United Federation of Teachers




                                           61
                                      APPENDIX E
                                  FALSE ACCUSATIONS

                                                                  Joel I. Klein
                                                                  Chancellor
                                                                  Department of Education
                                                                  52 Chambers Street
                                                                  New York, NY 10007


December 17, 2007


Randi Weingarten
President
United Federation of Teachers
52 Broadway
New York, NY 10002


Dear Ms Weingarten,

Notwithstanding any provision of the Teacher CBA (and corresponding provisions in other UFT
contracts) to the contrary, the parties agree that grievances may be initiated under Article 21H
(False Accusations) of the Teacher agreement (and corresponding provisions in other UFT
contracts) for the purpose of securing implementation of its specific provisions, including
removal of material from the employee's personnel file.

Sincerely,



Joel I. Klein




                                              62
APPENDIX F
 PARKING




    63
64
               APPENDIX G
CLOSING OF ISLAND AND HORIZON ACADEMIES




                  65
66
67
